Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 1 of 93




                    Exhibit 1
                                                                                                                       Page 1 of 1
                  Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 2 of 93


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                     Location : All Courts Help

                                                       REGISTER OF ACTIONS
                                                             CASE NO. 1JC-18-1966

CATHERINE RICHMOND VS SOUTHWEST AIRLINES                                 §                Case Type: Small Claims
                                                                         §                Date Filed: 11/09/2018
                                                                         §                  Location: JP1
                                                                         §
                                                                         §


                                                               PARTY INFORMATION

                                                                                                         Lead Attorneys
Defendant     Southwest Airlines                                                                         Marisa Secco
                                                                                                          Retained
                                                                                                         512-542-8781(W)


Plaintiff     Richmond, Catherine


                                                          EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
11/09/2018 Non Military Affidavit
11/09/2018 Plaintiff's Original Petition
11/13/2018 Citation
11/13/2018 Citation
              Southwest Airlines                                  Unserved
11/15/2018 Notice of
11/28/2018 Defendant's Original Answer




https://judicialrecords.wilco.org/PublicAccess/CaseDetail.aspx?CaseID=1844554                                          12/10/2018
Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 3 of 93
Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 4 of 93
Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 5 of 93
                                                                                                              Filed 11/28/2018 4:21 PM
                            Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 6 of 93                          Judge Dain Johnson
                                                                                                        Justice of the Peace, Precinct 1
                                                                                                                      Williamson County




                                                     CAUSE NO. 1JC-18-1966

                 CATHERINE RICHMOND,                              §                    IN THE JUSTICE COURT
                                                                  §
                                        Plaintiff,                §
                                                                  §
                 v.                                               §                                  PRECINCT 1
                                                                  §
                 SOUTHWEST AIRLINES CO.                           §
                                                                  §
                                        Defendant.                §
                                                                  §
                                                                  §
                                                                  §           WILLIAMSON COUNTY, TEXAS

                                 SOUTHWEST AIRLINES CO.’S ORIGINAL ANSWER

                       Defendant Southwest Airlines Co. (“Southwest”) files this Original Answer (the

                “Answer”) to the Petition: Small Claims Case (the “Petition”) of Plaintiff Catherine Richmond

                (“Richmond”), and would show this Honorable Court as follows:

                                                         I. PARTIES

                       1.       Defendant Southwest is a Texas corporation with its headquarters at 2702 Love

                Field Drive, Dallas, Texas 75235.

                       2.       Plaintiff Richmond is an individual residing at 8061 Mozart St., Round Rock,

                Williamson County, Texas 78665.

                                              II. BACKGROUND & FACTS

                       3.       Starting in June 2015, putative class action lawsuits were brought in multiple

                federal district courts across the country alleging that Southwest and three other airlines had

                violated Sections 1 and 3 of the Sherman Antitrust Act. The cases were consolidated in the United

                States District Court for the District of Columbia under the caption In re Domestic Airline Travel

                Antitrust Litigation, No. MDL 2656 (the “Class Action”). On March 25, 2016, the plaintiffs (the

                “Class Action Plaintiffs”) filed a Consolidated Amended Class Action Complaint, which is




Envelope# 29327460
Case# 1JC-18-1966
                            Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 7 of 93



                attached hereto as Exhibit A. The suit alleges that the four airlines conspired to “fix, raise,

                maintain, and/or stabilize prices for air passenger transportation services.” 1

                          4.      On December 20, 2017, Southwest entered into a settlement agreement (the “Class

                Action Settlement”) with the Class Action Plaintiffs. On January 3, 2018 the United States District

                Court for the District of Columbia preliminarily approved the Class Action Settlement.2

                          5.      The Class Action Settlement provides an opt out period for class members which

                continues until January 4, 2019. Richmond claims to have opted out through the settlement process

                and subsequently brought this suit. In the present suit, Richmond asserts the same federal antitrust

                claims against Southwest that were asserted in the Class Action.

                                                     III. GENERAL DENIAL

                          6.      Pursuant to Texas Rule of Civil Procedure 502.5(b), Southwest denies each and

                every allegation in Richmond’s Petition and demands strict proof thereof.

                                               IV. PLEA TO THE JURISDICTION

                          7.      Pursuant to Texas Rule of Civil Procedure 85, without assuming any burden or duty

                not already imposed on it by law, Southwest asserts the following plea to the jurisdiction:

                          8.      Richmond states that she is seeking the relief from the Class Action “alone and

                separate.” But those antitrust claims are made under the Sherman Act (15 U.S.C. §§ 1-7) and are

                therefore barred due to this Court’s lack of subject matter jurisdiction.

                          9.      Federal courts have exclusive jurisdiction over federal antitrust claims.         The

                Sherman Act states that “[t]he several district courts of the United States are invested with

                jurisdiction to prevent and restrain violations . . . of this title.” 15 U.S.C § 4; see also Marrese v.

                Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 379 (1985) (“[F]ederal antitrust claims are


                1
                    Exhibit A, ¶ 1.
                2
                    Order Preliminarily Approving Settlement with Defendant Southwest Airlines Co. attached as Exhibit B.


                                                                     2
Envelope# 29327460
Case# 1JC-18-1966
                         Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 8 of 93



                within the exclusive jurisdiction of the federal courts”); see also Coca-Cola Co. v. Harmar Bottling

                Co., 218 S.W.3d 671, 699 (Tex. 2006) (“[F]ederal courts already have exclusive jurisdiction of

                federal antitrust claims.”) (citation omitted).

                       10.      Because Richmond’s claims are subject to exclusive federal jurisdiction, this Court

                lacks subject matter jurisdiction to hear Richmond’s claims, and such claims should accordingly

                be dismissed.

                                               V. ADDITIONAL DEFENSES

                       11.      Richmond’s claims cannot be heard by this court because she failed to adhere to

                Rule 502.4 of the Texas Rules of Civil Procedure regarding venue. Southwest does not reside in

                Williamson County and has no presence in Williamson County; the incidents or majority of

                incidents, i.e., alleged anti-trust violations, that gave rise to the claim did not occur in Williamson

                County; there is no contract/agreement that gave rise to Richmond’s claim; and this is not a suit to

                recover personal property.

                       12.      Southwest reserves its right to amend its Answer in accordance with the Texas

                Rules of Civil Procedure and reserves the right to assert additional defenses that may become

                apparent during the course of this action.

                                                VI. PRAYER FOR RELIEF

                       13.      WHEREFORE, by reason of the foregoing, Southwest respectfully requests that

                the Court grant the following relief:

                                a.     Entering a judgment that Richmond take nothing by her suit and/or that the
                                       Court lacks subject matter jurisdiction and venue to hear Richmond’s
                                       claims;

                                b.     Awarding Southwest its attorneys’ fees, costs, and other expenses incurred
                                       in this action; and

                                c.     Granting such other relief, general or special, at law or in equity, that this
                                       Court deems just and proper.


                                                                  3
Envelope# 29327460
Case# 1JC-18-1966
                     Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 9 of 93



                                                         Respectfully submitted,

                                                         VINSON & ELKINS LLP

                                                         /s/ Marisa Secco

                                                         Marisa Secco
                                                         Texas Bar No. 24060583
                                                         Rafic Bittar
                                                         Texas Bar No. 24101520
                                                         2801 Via Fortuna, Suite 100
                                                         Austin, TX 78746-7568
                                                         Telephone: 512.542.8781
                                                         Facsimile: 512.263.3243
                                                         msecco@velaw.com
                                                         rbittar@velaw.com

                                                         COUNSEL FOR DEFENDANT
                                                         SOUTHWEST AIRLINES CO.




                                                   4
Envelope# 29327460
Case# 1JC-18-1966
                        Case 1:18-cv-01067-RP Document 1-1 Filed 12/11/18 Page 10 of 93
                                                                        Filed: 11/28/2018 4:21 PM
                                                                        Judge Dain Johnson
                                                                        Justice of the Peace, Precinct 1
                                                                        Williamson County
                                       CONSENT TO EMAIL SERVICE

                        Under Texas Rule of Civil Procedure 502.5(3), Defendant Southwest consents to email
                service. Electronic service shall be provided to the following recipients:

                       i.     msecco@velaw.com
                       ii.    aatkins@velaw.com
                       iii.   tbohnett@velaw.com
                       iv.    rbittar@velaw.com




                                            CERTIFICATE OF SERVICE

                      I hereby certify that on November 28, 2018, a true and correct copy of the foregoing
                document was served on Plaintiff as indicated below:

                       Catherine Richmond
                       8061 Mozart St.
                       Round Rock, Texas 78665

                       By certified mail and regular mail




                                                            /s/ Rafic Bittar
                                                            Rafic Bittar




                                                               5
Envelope# 29327460
Case# 1JC-18-1966
                                                                                             Filed 11/28/2018 4:21 PM
                       Case 1:15-mc-01404-CKK
                            1:18-cv-01067-RP Document
                                              Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                            Page11
                                                                                 1 of 93
                                                                                      80           Judge Dain Johnson
                                                                                       Justice of the Peace, Precinct 1
                                                                                                     Williamson County




                                            UNITED STATES DISTRICT COURT
                                                DISTRICT OF COLUMBIA


                IN RE DOMESTIC AIRLINE TRAVEL              MDL Docket No. 2656
                ANTITRUST LITIGATION                       Misc. No. 15-1404 (CKK)
                _______________________________________
                                                           JURY TRIAL DEMANDED
                This Document Relates To:

                ALL CASES.




                             CONSOLIDATED AMENDED CLASS ACTION COMPLAINT




                                                                                     Exhibit A
Envelope# 29327460
Case# 1JC-18-1966
                            Case 1:15-mc-01404-CKK
                                 1:18-cv-01067-RP Document
                                                   Document1-1
                                                             91 Filed
                                                                 Filed12/11/18
                                                                       03/25/16 Page
                                                                                 Page12
                                                                                      2 of 93
                                                                                           80



                                                       TABLE OF CONTENTS

                     I.       NATURE OF THE ACTION………………………………………………………….............................................1

                     II.      JURISDICTION AND VENUE…………………………………………………………………........…………...3

                     III.     PLAINTIFFS……………………………………………………………………………….………………………......…...3

                     IV.      DEFENDANTS…………………………………………………………………..……….………………………......…...6

                     V.       NON-PARTY CO-CONSPIRATORS…………………………………………………………………………7

                     VI.      AGENTS…………………………………………………………………….………………………..………………......…...7

                     VII.     INTERSTATE TRADE AND COMMERCE……………………………………………………………...7

                     VIII.    FACTUAL ALLEGATIONS…………………………………………………………………….…………………8

                              A. THE STRUCTURE OF THE INDUSTRY IS CONDUCIVE TO
                                 COORDINATED BEHAVIOR……………………….......………………….………………………......….8

                              B. ECONOMIC AND OTHER EVIDENCE SUPPORTS THE CONCLUSION
                                 THAT DEFENDANTS HAVE PRICED DOMESTIC AIRFARES
                                 DIFFERENTLY FROM THE REST OF THE INDUSTRY AND EARNED
                                 HUGE PROFITS AS A RESULT………………………………………....………………………...…...22

                              C. CAPACITY AND PRICING IN THE AIRLINE
                                 INDUSTRY PRIOR TO 2009……………………………………………….……………………......…....35

                              D. “CAPACITY DISCIPLINE” DURING 2009-15………………………………......………..........37

                              E. SOUTHWEST’S RECENT PROPOSAL TO ADD CAPACITY, THE
                                 RESPONSES AT THE 2015 IATA GENERAL MEETING, AND
                                 SOUTHWEST’S REVERSAL OF POSITION…………………………………………........…...58

                              F. REACTIONS OF SENATORS, REGULATORS AND OTHERS………………..........61

                              G. DEFENDANTS ENGAGE IN OTHER PRACTICES THAT FACILITATE
                                 COLLUSION ON CAPACITY REDUCTION………………………..……………………...…...67

                              H. CLASS ACTION ALLEGATIONS…………………………………...............................................…...72

                      IX.     CAUSE OF ACTION……………………………………...………………………………………………………...75

                     X.       PRAYER FOR RELIEF……………………………………...……………...……………………………………...76



                                                                      i

Envelope# 29327460
Case# 1JC-18-1966
                         Case 1:15-mc-01404-CKK
                              1:18-cv-01067-RP Document
                                                Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                              Page13
                                                                                   3 of 93
                                                                                        80



                        Plaintiffs, by and through their undersigned attorneys, allege as follows, based upon

                information and belief except as to allegations relating to themselves:

                                                    I. NATURE OF THE ACTION

                        1.      This action arises out of a conspiracy by the four largest commercial air passenger

                carriers in the United States—American Airlines, Inc. (“American”), Delta Air Lines, Inc.

                (“Delta”), Southwest Airlines Co. (“Southwest”), and United Airlines, Inc. (“United”)

                (collectively, “Defendants”)—to fix, raise, maintain, and/or stabilize prices for air passenger

                transportation services within the United States, its territories and the District of Columbia in

                violation of Sections 1 and 3 of the Sherman Antitrust Act (15 U.S.C. §§ 1, 3), by, inter alia,

                colluding to limit capacity on their respective airlines. Plaintiffs allege that the conspiracy

                commenced in the first quarter of 2009 and continues to the present. During that period,

                Defendants’ airfares rose substantially compared to those of other domestic air carriers, despite

                stagnant or decreasing demand and declines in the cost of jet fuel. Plaintiffs seek recovery of

                treble damages for the period from July 1, 2011 to the present (the “Class Period”).

                        2.      The domestic air passenger industry used to be marked by numerous major

                competitors, price wars and addition of passenger capacity. It is now highly concentrated, with

                the four Defendants controlling approximately 80% of available passenger seats and with high

                barriers to entry. Airfares are also transparent to the Defendants, who jointly own or participate

                in the Airline Tariff Publishing Company (“ATPCO”), which enables them to police each other’s

                fares and adjust their own respective airfares on a real time basis.

                        3.      The alleged conspiracy was carried out, inter alia, by repeated assurances by the

                executives of Defendants to each other that: (a) each of their companies is engaging in “capacity

                discipline” (i.e., reduction or relative stabilization of airline capacity); (b) this is a practice that



                                                                    1

Envelope# 29327460
Case# 1JC-18-1966
                            Case 1:15-mc-01404-CKK
                                 1:18-cv-01067-RP Document
                                                   Document1-1
                                                             91 Filed
                                                                 Filed12/11/18
                                                                       03/25/16 Page
                                                                                 Page14
                                                                                      4 of 93
                                                                                           80



                has to be utilized by the industry as a whole; (c) it is good for the industry as a whole; and (d) it

                reflects the collective commitment of the Defendants’ airline managers. These communications

                occurred on earnings calls with analysts, at numerous airline industry or other conferences held

                each year (which representatives of the Defendants attended), and at meetings of the

                International Air Transport Association (“IATA”). The Defendants facilitated this conspiracy

                through, inter alia, limiting the ability of consumers to compare airfares, and deterring potential

                competitive entry by foreign air passenger carriers.

                           4.     As a result of these efforts, airline capacity has deviated from historical patterns,

                and has largely been stagnant or decreasing on an annual basis, despite the recovery from the

                Great Recession and positive GDP growth. Passengers have been injured by paying higher

                airfares and facing reduced flight choices.

                           5.     In May of 2015, Gary C. Kelly (“Kelly”), the CEO of Southwest, broke ranks and

                made a public statement that his company was willing to make a significant increase in capacity

                at its hub in Dallas, Texas. Executives of other airlines reacted at the annual meeting of IATA

                the following month, saying the “industry” had to hold the line on “capacity discipline.” Kelly

                promptly scaled back his plans.

                           6.     At the urging of members of Congress, the Antitrust Division of the United States

                Department of Justice (“DOJ”) issued civil investigative demands (“CIDs”) to the Defendants.1

                Airfares plunged for a while, but the Defendants still earned record profits in 2015 and pushed

                through fare increases in 2016, thanks to their shared capacity discipline.

                           7.     The conduct at issue constitutes a violation of federal antitrust laws.2


                1
                     State Attorneys General are also investigating the conduct at issue.
                2
                 This is not the first case to allege collusive coordination on capacity reduction between major
                United States passenger airlines. A similar claim was advanced against Delta and AirTran where


                                                                    2
Envelope# 29327460
Case# 1JC-18-1966
                         Case 1:15-mc-01404-CKK
                              1:18-cv-01067-RP Document
                                                Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                              Page15
                                                                                   5 of 93
                                                                                        80



                                                   II. JURISDICTION AND VENUE

                       8.      This complaint is filed under Sections 4 and 16 of the Clayton Act (15 U.S.C. §§

                15 and 26) to recover treble damages, equitable relief, costs of suit, and reasonable attorneys’

                fees for violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3). The Court has

                original federal question jurisdiction over the Sherman Act claim asserted in this complaint

                pursuant to 28 U.S.C. §§ 1331 and 1337 and Sections 4 and 16 of the Clayton Act.

                       9.      Venue is proper in this District pursuant to Sections 4(a) and 12 of the Clayton

                Act (15 U.S.C. §§ 15 and 22), and 28 U.S.C. § 1391(b), (c), and (d) because Defendants reside,

                transact business, are found within, and/or have agents within this District, a substantial part of

                the events giving rise to Plaintiffs’ claims occurred, and a substantial portion of the affected

                interstate trade and commerce described below has been carried out, in this District.

                       10.     This Court has personal jurisdiction over Defendants because, inter alia, each: (a)

                transacted business in this District; (b) directly or indirectly sold and delivered passenger air

                transportation in this District; (c) has substantial aggregate contacts with this District; and (d)

                engaged in an illegal price-fixing conspiracy and agreement to limit capacity that was directed at,

                and had the intended effect of causing injury to, persons and entities residing in, located in, or

                doing business in this District.

                                                           III. PLAINTIFFS

                       11.     Plaintiff Boston Amateur Basketball Club (“the Club”) is a non-profit corporation

                registered in Massachusetts. During the Class Period, the Club purchased air passenger

                transportation for domestic travel directly from Defendants American (or its predecessor, U.S.

                Airways Group (“U.S. Airways”)), Delta, and United. The Club has suffered pecuniary injury by

                it was alleged that such conduct was carried out through public signaling by the executives of
                each company; a motion to dismiss that claim was denied. In re Delta/AirTran Baggage Fee
                Antitrust Litig., 733 F. Supp. 2d 1348, 1359-62 (N.D. Ga. 2010).


                                                                   3
Envelope# 29327460
Case# 1JC-18-1966
                         Case 1:15-mc-01404-CKK
                              1:18-cv-01067-RP Document
                                                Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                              Page16
                                                                                   6 of 93
                                                                                        80



                paying artificially inflated ticket prices as a result of the antitrust violation alleged herein. The

                Club purchased tickets for use by its members and not for re-sale.

                        12.     Plaintiff Katherine Rose Warnock (“Warnock”) is a resident of New Jersey.

                During the Class Period, Warnock purchased air passenger transportation for domestic travel

                directly from Defendants United and Southwest. Warnock has suffered pecuniary injury by

                paying artificially inflated ticket prices as a result of the antitrust violation alleged herein.

                Warnock purchased tickets for her own personal use or for relatives and not for re-sale.

                        13.     Plaintiff Cherokii Verduzco (“Verduzco”) is a resident of California. During the

                Class Period, Verduzco purchased air passenger transportation for domestic travel from

                Defendant United through Travelocity.com. Verduzco also purchased tickets directly from

                Defendants American, Delta, and Southwest. Verduzco has suffered pecuniary injury by paying

                artificially inflated ticket prices as a result of the antitrust violation alleged herein. Verduzco

                purchased tickets for her own personal use and not for re-sale.

                        14.     Plaintiff Kumar Patel (“Patel”) is a resident of Alabama. During the Class Period,

                Patel purchased air passenger transportation for domestic travel directly from Defendant Delta.

                Patel has suffered pecuniary injury by paying artificially inflated ticket prices as a result of the

                antitrust violation alleged herein. Patel purchased tickets for his own personal use and not for re-

                sale.

                        15.     Plaintiff Samantha White (“White”) is a resident of North Carolina. During the

                Class Period, White purchased air passenger transportation for domestic travel directly from

                Defendants American and Delta. White has suffered pecuniary injury by paying artificially

                inflated ticket prices as a result of the antitrust violation alleged herein. White purchased tickets

                for her own personal use and not for re-sale.




                                                                    4
Envelope# 29327460
Case# 1JC-18-1966
                         Case 1:15-mc-01404-CKK
                              1:18-cv-01067-RP Document
                                                Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                              Page17
                                                                                   7 of 93
                                                                                        80



                        16.     Plaintiff Seth Lyons (“Lyons”) is a resident of California. During the Class

                Period, Lyons purchased air passenger transportation for domestic travel directly from

                Defendants American (or its merger partner U.S. Airways) and Delta. Lyons also purchased air

                passenger transportation from Defendant United through Orbitz.com. Lyons has suffered

                pecuniary injury by paying artificially inflated ticket prices as a result of the antitrust violation

                alleged herein. Lyons purchased tickets for his own personal use or the use of others and not for

                re-sale. He was not reimbursed for tickets purchased for others.

                        17.     Plaintiff Barbara Cone (“Cone”) is a resident of New York. During the Class

                Period, Cone purchased air passenger transportation for domestic travel directly from Defendants

                American (or its merger partner U.S. Airways), Delta, and United. Cone also purchased air

                passenger transportation for domestic travel from Defendant American (or its merger partner

                U.S. Airways) through Priceline.com and Orbitz.com; from Defendant Delta Airlines through

                Expedia.com; and from Defendant United through Orbitz.com. Cone has suffered pecuniary

                injury by paying artificially inflated ticket prices as a result of the antitrust violation alleged

                herein. Cone purchased tickets for her own personal use and not for re-sale.

                        18.     Plaintiff Howard-Sloan Koller Group Inc. (“HSK”), is a New York corporation.

                During the Class Period, HSK purchased air passenger transportation for domestic travel directly

                from Defendant American. HSK has suffered pecuniary injury by paying artificially inflated

                ticket prices as a result of the antitrust violation alleged herein. HSK purchased tickets for use by

                its employees on official business and not for re-sale.

                        19.     Plaintiff Breanna Jackson (“Jackson”) is a resident of California. During the Class

                Period, Jackson purchased air passenger transportation for domestic travel directly from

                Defendants Delta and Southwest. Jackson has suffered pecuniary injury by paying artificially




                                                                   5
Envelope# 29327460
Case# 1JC-18-1966
                         Case 1:15-mc-01404-CKK
                              1:18-cv-01067-RP Document
                                                Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                              Page18
                                                                                   8 of 93
                                                                                        80



                inflated ticket prices as a result of the antitrust violation alleged herein. Jackson purchased

                tickets for her own personal use or the use of family members and friends and not for re-sale.

                Jackson was not reimbursed for the cost of tickets she purchased for family members and friends.

                        20.     Plaintiff Stephanie Jung (“Jung”) is a resident of California. During the Class

                Period, Jung purchased air passenger transportation for domestic travel directly from Defendant

                Southwest. Jung has suffered pecuniary injury by paying artificially inflated ticket prices as a

                result of the antitrust violation alleged herein. Jung purchased tickets for her own personal use

                and not for re-sale. Jung also purchased tickets for others, but she was not reimbursed for the

                cost of those tickets.

                        21.     Plaintiff Elizabeth Cumming (“Cumming”) is a resident of Louisiana. During the

                Class Period, Cumming purchased air passenger transportation for domestic travel from

                Defendant Southwest, both directly as well as through Flyfar.ca. Cumming has suffered

                pecuniary injury by paying artificially inflated ticket prices as a result of the antitrust violation

                alleged herein. Cumming purchased tickets for her own personal use and not for re-sale.

                        22.     Plaintiffs Steven Yeninas (“Yeninas”) is a resident of the District of Columbia.

                During the Class Period Yeninas purchased air passenger transportation for domestic travel from

                Defendants American and Southwest. Yeninas has suffered pecuniary injury by paying

                artificially inflated ticket prices as a result of the antitrust violation alleged herein. Yeninas

                purchased tickets for his own personal use and not for re-sale.

                                                           IV. DEFENDANTS

                        23.     Defendant American is a domestic corporation with its principal place of business

                located at 4333 Amon Carter Boulevard, Fort Worth, TX 76155. American conducts air

                passenger transportation services throughout the United States, including flights sold and




                                                                   6
Envelope# 29327460
Case# 1JC-18-1966
                        Case 1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                         91 Filed
                                                             Filed12/11/18
                                                                   03/25/16 Page
                                                                             Page19
                                                                                  9 of 93
                                                                                       80



                purchased in this District.

                       24.     Defendant Delta is a domestic corporation with its headquarters at 1030 Delta

                Boulevard, Atlanta, Georgia, 30354. Delta conducts air passenger transportation services

                throughout the United States, including flights sold and purchased in this District.

                       25.     Defendant Southwest is a domestic corporation with its headquarters at 2702

                Love Field Drive, Dallas, Texas, 75235. Southwest conducts air passenger transportation

                services throughout the United States, including flights sold and purchased in this District.

                       26.     Defendant United is a domestic corporation with its headquarters located at 233 S.

                Wacker Drive, Chicago, Illinois, 60606. United conducts air passenger transportation services

                throughout the United States, including flights sold and purchased in this District.

                                               V. NON-PARTY CO-CONSPIRATORS

                       27.     On information and belief, at all relevant times, other airlines, entities, and/or

                persons, including, but not limited to, U.S. Airways (prior to its merger with American), Air

                Canada and IATA, willingly conspired with Defendants in their unlawful restraint of trade. All

                averments herein against Defendants are also averred against these unnamed co-conspirators.

                                                            VI. AGENTS

                       28.     The acts alleged to have been done by Defendants were authorized, ordered, or

                performed by their directors, officers, managers, agents, employees, or representatives while

                actively engaged in the management of Defendants’ affairs.

                                        VII.    INTERSTATE TRADE AND COMMERCE

                       29.     Throughout the Class Period, there was a continuous and uninterrupted flow of

                invoices for payment, payments, and other documents essential to the provision of air passenger

                transportation services transmitted interstate between and among offices of Defendants and their




                                                                  7
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page20
                                                                                10of
                                                                                   of93
                                                                                      80



                customers located throughout the world, including throughout the United States.

                       30.     Throughout the Class Period, Defendants transported substantial numbers of

                passengers in a continuous and uninterrupted flow of interstate commerce between various

                airports in the United States.

                       31.     Throughout the Class Period, Defendants’ unlawful activities, as described herein,

                took place within and substantially affected the flow of interstate commerce and had a direct,

                substantial, and reasonably foreseeable effect upon commerce in the United States.

                                                 VIII. FACTUAL ALLEGATIONS

                       32.     The organization of this factual section is as follows. First, Plaintiffs will present

                allegations concerning the structure of the domestic air passenger industry, showing how it is

                conducive to collusion. Then, they will present allegations based on economic and anecdotal

                evidence on how the Defendants’ pricing practices, how they differ from other domestic airlines

                and how they have resulted in huge profits. Plaintiffs will then present allegations on capacity

                reduction in the industry prior to 2009 and during the period of 2009-15. They will then describe

                what happened in 2015 when Southwest proposed to add capacity. Finally, they will detail

                certain practices that facilitate the Defendants’ alleged conspiracy.

                               A. THE STRUCTURE OF THE INDUSTRY IS CONDUCIVE TO
                                           COORDINATED BEHAVIOR

                       33.     The structure of the industry is conducive to collusion. This is a function of

                several factors, including industry concentration, high barriers to entry, the presence and use of

                ATPCO, and the use of cross-market initiatives (“CMIs”). This propensity to collude by airlines

                is demonstrated by a number of governmental and private actions brought against them.

                       34.     Industry Concentration. The domestic airline passenger industry is a tight

                oligopoly. Due to a series of mergers, particularly since 2008, American, Delta, United and



                                                                  8
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page21
                                                                                11of
                                                                                   of93
                                                                                      80



                Southwest now control approximately 80% of the domestic air passenger seats.

                       35.     The domestic airline industry in the United States includes passenger flights

                between the 50 states, the District of Columbia, Puerto Rico, and the Virgin Islands. In 2014,

                over 662 million passengers travelled within the United States on more than eight million flights

                generating $145.8 billion in revenue for United States carriers.

                       36.     The current oligopolistic structure of the industry is the product of several airline

                mergers that are depicted in the following chart:




                                                                    9
Envelope# 29327460
Case# 1JC-18-1966
                           Case
                           Case1:15-mc-01404-CKK
                                1:18-cv-01067-RP Document
                                                  Document1-1
                                                           91 Filed
                                                               Filed12/11/18
                                                                     03/25/16 Page
                                                                              Page22
                                                                                   12of
                                                                                      of93
                                                                                         80



                          37.     In short, the industry went from ten major domestic air-passenger carriers to four

                within a decade. Average market concentration in airline hubs from 2004-14, as measured by the

                Herfindahl-Hirschman Index (“HHI”),3 was between 3,400 and 3,750, according to a September

                22, 2015 letter from the American Antitrust Institute (“AAI”) to the DOJ, which demonstrates a

                highly concentrated market.4 The AAI in a 2013 study noted that prior to and after the merger of

                Delta and Northwest Airlines, 10% of airport pairs were eliminated from the merged entity’s

                network; similarly, airport pair reductions for the United-Continental Airlines and Southwest-

                AirTran mergers were 9% and 22%, respectively.5 These mergers have had a particularly adverse

                impact on capacity reduction at airports serving smaller cities.6

                          38.     In its complaint challenging the merger between American and U.S. Airways in

                United States v. U.S. Airways Group, Inc., No. 1:13-cv-01236 (D.D.C.) (“U.S Airways

                Complaint”), which was filed on August 13, 2013,7 the DOJ noted that “[t]he structure of the

                industry is already conducive to coordinated behavior.” It cited an internal U.S. Airways

                presentation that concluded that industry consolidation has resulted in “Fewer and Larger

                Competitors.” This structural change allowed “[t]he industry” to “reap the benefits,” one of



                3
                  The HHI is a measure of market concentration used by federal regulators and is calculated by
                squaring the market share of the firms (or the major firms) competing in a given market. An HHI
                in excess of 2,500 means that the market in question is highly concentrated.
                https://www.justice.gov/atr/herfindahl-hirschman-index.
                4
                 http://www.antitrustinstitute.org/sites/default/files/Letter%20to%20DOJ_Collusion%20Probe_
                F.pdf.
                5
                     http://www.antitrustinstitute.org/sites/default/files/AAI_USAir-AA_Efficiencies.pdf.
                6
                     http://dspace.mit.edu/bitstream/handle/1721.1/90076/890141840-MIT.pdf?sequence=2
                7
                  http://www.justice.gov/file/514531/download. See also August 13, 2013 DOJ Press Release
                (available at http://www.justice.gov/opa/pr/justice-department-files-antitrust-lawsuit-
                challenging-proposed-merger-between-us-airways-and.)



                                                                  10
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page23
                                                                                  13of
                                                                                     of93
                                                                                        80



                which was identified as “capacity reductions.”8

                          39.    It should be noted that industry consolidation has had a direct impact on reduction

                of capacity by domestic passenger carriers. The U.S. Airways Complaint discussed at length how

                the history of airline mergers had led to airline reductions through “capacity discipline.” The

                airlines’ use of that term is itself a warning sign; as one antitrust expert said, “[t]he word

                ‘discipline’ is a no no. It’s one of the words you don’t use. It’s like 101 in [antitrust]

                compliance.”9 A more detailed history of the Defendants’ efforts to achieve “capacity discipline”

                is recounted later in this Complaint. What the DOJ had to say on this topic in the U.S. Airways

                Complaint was as follows:

                                 Legacy airlines have taken advantage of increasing
                                 consolidation to exercise “capacity discipline.” “Capacity
                                 discipline” has meant restraining growth or reducing
                                 established service. The planned merger would be a further step in
                                 that industry-wide effort. In theory, reducing unused capacity can
                                 be an efficient decision that allows a firm to reduce its costs,
                                 ultimately leading to lower consumer prices. In the airline
                                 industry, however, recent experience has shown that capacity
                                 discipline has resulted in fewer flights and higher fares.

                                 …...

                                 U.S. Airways has recognized that it benefitted from this industry
                                 consolidation and the resulting capacity discipline. U.S. Airways
                                 has long taken the position that the capacity cuts achieved through
                                 capacity discipline “enabled” fare increases and that “pricing
                                 power” results from “reduced industry capacity.” U.S. Airways’
                                 CEO explained to investors in 2006 that there is an “inextricable
                                 link” between removing seats and raising fares.

                 (Emphases added).

                8
                 The DOJ ultimately settled this case, allowing the merger to occur, conditioned on the
                divestiture of certain flight slots. The merger has been consummated, resulting in significant
                further consolidation, and U.S. Airways ceased operations in October of 2015.
                https://www.washingtonpost.com/business/the-last-days-of-us-airways/2015/09/25/f5530686-
                60a6-11e5-8e9e-dce8a2a2a679_story.html.
                9
                     http://www.reuters.com/article/us-usa-airlines-collusion-idUSKCN0PC2HT20150702.



                                                                  11
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page24
                                                                                  14of
                                                                                     of93
                                                                                        80



                          40.     In sum, as one industry analyst noted, the “new structure” is one of “air travel

                oligopoly.”10 This created a situation where collusion can thrive. As Assistant Attorney General

                William Baer (“Baer”) noted in press remarks on July 14, 2015, “[i]n my experience looking at

                markets with just a few players, sometimes there is a temptation to coordinate behavior.”11

                          41.     Concentration of Stockowners In Airlines. In addition, the concentrated structure

                of the United States air passenger industry’s concentrated structure is matched by the

                concentrated number of major investors in the major passenger airlines, a factor that is also

                conducive to collusion. This is reflected in the following chart from BloombergBusiness:12




                          42.     BloombergBusiness reports that the four largest stockholders in the Defendant

                airlines are BlackRock, Inc. (“BlackRock”), State Street Corporation, J.P. Morgan Chase & Co.,



                10
                  http://airwaysnews.com/blog/2014/12/30/us-airlines-wont-lose-capacity-discipline-because-of-
                oil/.
                11
                     https://bol.bna.com/antitrust-chief-turns-his-sights-to-airlines/.
                12
                  http://www.bloomberg.com/news/articles/2015-09-22/do-airfares-rise-when-carriers-have-
                same-investors-u-s-asks



                                                                    12
Envelope# 29327460
Case# 1JC-18-1966
                           Case
                           Case1:15-mc-01404-CKK
                                1:18-cv-01067-RP Document
                                                  Document1-1
                                                           91 Filed
                                                               Filed12/11/18
                                                                     03/25/16 Page
                                                                              Page25
                                                                                   15of
                                                                                      of93
                                                                                         80



                Primecap, and Capital Group Companies (which operates the American Funds group).13

                           43.   The economic literature supports the conclusion that such cross-ownership of

                airlines can lead to higher airfares. In April of 2015, The Ross School of Business at the

                University of Michigan released a study by Jose Azar, Martin C. Schmalz (“Schmalz”) and

                Isabel Tecu entitled “Anti-Competitive Effects of Common Ownership” (“Azar-Schmalz-Tecu

                Study”).14 It focused on common ownership in the airline industry, looking at the impact of

                BlackRock’s acquisition of Barclays Global Investors (“BGI”) in 2009 (BGI also had significant

                investment positions in domestic air passenger carriers). The study found that such common

                ownership translated to 3%-11% higher ticket prices. Schmalz gave two possible reasons for this

                correlation: (1) “airline executives may hold back from aggressive competition -- expanding

                capacity, for example, or lowering prices -- because they know it’s not in the interests of their

                biggest shareholders, which also own stakes in their competitors,” and (2) airline executives

                “could in theory coordinate moves on pricing or capacity by communicating strategy through

                discussions with large investors.”15 The study was presented to the DOJ, which provided

                suggestions to the author.16

                           44.   A 2015 article by Einer Elhauge (“Elhauge”), entitled “Horizontal

                Shareholding,”17 makes the similar point that when a common set of investors own significant


                13
                     http://www.mb.com.ph/us-govt-probes-4-largest-us-airlines-for-fare-collusion/.
                14
                     http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2427345.
                15
                  http://www.bloomberg.com/news/articles/2015-09-22/do-airfares-rise-when-carriers-have-
                same-investors-u-s-asks.
                16
                     Id.
                17
                   The article appears in 92 Harv. L. Rev. 1267 (2016) and may be found here:
                http://cdn.harvardlawreview.org/wp-content/uploads/2016/03/1267-1317-Online.pdf.



                                                                 13
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page26
                                                                                  16of
                                                                                     of93
                                                                                        80



                shares in companies that compete with each other in a concentrated market, anticompetitive price

                increases are likely to occur. Elhauge noted that “from 2013-15, seven shareholders who

                controlled 60% of United Airlines also controlled big chunks of United’s major rivals, including

                27.5% of Delta Airlines, [and] 22.3% of Southwest Airlines….” Elhauge discussed the results of

                the Azar-Schmalz-Tecu Study. As Elhauge stated:

                                    The basic anticompetitive effects arise from the fact that
                                    interlocking shareholdings diminish each individual firm’s
                                    incentives to cut prices or expand output by increasing the costs of
                                    taking away sales from rivals. To be sure, horizontal
                                    shareholdings might also produce communications that aid
                                    coordination among firms, which would make the anticompetitive
                                    effects even worse.18

                (Emphasis in original; footnote omitted).

                          45.       These large shareholders have an incentive to keep airfares and fees high, and

                hence airlines’ revenues high, because higher revenue leads to higher share prices for themselves

                and other shareholders. Indeed, as depicted below in a presentation made by United at Deutsche

                Bank’s 2014 Global Industrial & Basic Materials Conference, airlines’ investors have done quite

                well, as airlines’ stocks have outperformed industrials by 160 percent since 2009:




                18
                     Id. at 1274.


                                                                     14
Envelope# 29327460
Case# 1JC-18-1966
                         Case
                         Case1:15-mc-01404-CKK
                              1:18-cv-01067-RP Document
                                                Document1-1
                                                         91 Filed
                                                             Filed12/11/18
                                                                   03/25/16 Page
                                                                            Page27
                                                                                 17of
                                                                                    of93
                                                                                       80
                                                                                    Filed: 11/28/2018 4:21 PM
                                                                                    Judge Dain Johnson
                                                                                    Justice of the Peace, Precinct 1
                                                                                    Williamson County




                         46.    Baer of DOJ testified before the Subcommittee on Antitrust, Competition Policy

                and Consumer Rights of the Judiciary Committee of the United States Senate on March 9, 2016

                that the agency is currently investigating the common ownership of the major domestic air

                passenger carriers as part of its investigation of unlawful coordination by Defendants. He stated

                that “[w]hen you do have common ownership, and active shareholders, what incentive do they

                have to have one company stand out over the other?...The common ownership thing is a

                phenomenon that I had not seen in my prior years of antitrust service at [the Federal Trade

                Commission]. I can tell you this is an issue that we are looking at, that we are looking at in more

                than one industry.”19

                         47.    Barriers To Entry. There are high barriers to entry due to government regulations

                19
                     http://www.mlex.com/GlobalAntitrust/DetailView.aspx?cid=776246&siteid=191&rdir=1.



                                                                15
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page28
                                                                                18of
                                                                                   of93
                                                                                      80



                restricting access to airports and gates, large capital requirements for technology and equipment,

                and the nature of the ticketing and reservation system, which means existing firms can raise

                prices above competitive levels and earn high levels of profits.

                        48.     Presence And Use of ATPCO. All airlines have complete, accurate, and real-time

                access to every detail of every other airline’s published fare structure on every route through

                ATPCO. U.S. Airways’ management called ATPCO “a dedicated price-telegraph network for the

                industry.”20 ATPCO is owned by the airlines, including Delta, United and American.

                        49.     Airlines submit their pricing data to ATPCO, which then processes and sends the

                data submitted by all airlines to each of its members. The pricing data include a fare base code

                (the name of the fare), the dollar amount, fare rules or restriction, a first ticket date information

                (which indicates the first date a fare would be available for sale), and a last ticket date (which

                indicates the last date a fare would be available for sale). Using the first ticket date and the last

                ticket date, Defendants can change when fares become available for sale or when fares are no

                longer available for sale. Defendants submit, among other things, these changes to ATPCO at

                least once each weekday.

                        50.     After ATPCO receives the fare changes from a Defendant, it processes the

                changes, and disseminates the information to other airlines, including other Defendants. The

                Defendants, either directly or through an ATPCO subscriber, employ sophisticated computer

                systems that sort the fare information and generate detailed reports, which allow the airlines to

                monitor and analyze each other’s fare changes and proposed fare changes, including the first

                ticket date fares, which are not yet available for sale to the public. The public does not have

                access to ATPCO.

                20
                  http://beta.kluwercompetitionlaw.com/Document/Details/kli-kcl-ecomp-201356430#open-
                document.



                                                                  16
Envelope# 29327460
Case# 1JC-18-1966
                           Case
                           Case1:15-mc-01404-CKK
                                1:18-cv-01067-RP Document
                                                  Document1-1
                                                           91 Filed
                                                               Filed12/11/18
                                                                     03/25/16 Page
                                                                              Page29
                                                                                   19of
                                                                                      of93
                                                                                         80



                           51.   In 1992, the United States filed a lawsuit to stop several airlines from using their

                ATPCO filings as a device to facilitate agreements on fares. That lawsuit resulted in a consent

                decree, discussed below.21 In its competitive impact statement concerning that consent decree,

                the DOJ explained that it had accused the defendants in that case (including American, United,

                Delta, and U.S. Airways), of engaging in “various combinations and conspiracies” with each

                other that consisted of agreements, understandings, and concerted actions to fix prices by

                increasing fares, eliminating discount fares, and setting fare restrictions for tickets purchased for

                travel between cities in the United States.”22 The DOJ asserted that the airlines used ATPCO to

                “(1) exchange proposals and negotiate fare changes; (2) trade fare changes in certain markets in

                exchange for fare changes in other markets; and (3) exchange mutual assurances concerning the

                level, scope, and timing of fare changes.”23

                           52.   The competitive impact statement further asserted that the airlines had been

                charged with using ATPCO to “unnecessarily facilitate [] coordinated interaction among the

                airline defendants and co-conspirators, enabling them to: (1) communicate more effectively with

                each other to increase fares, change fare restrictions, and eliminate discounts; (2) show links

                between proposed fare changes in different city-pair markets; (3) monitor each other's proposals

                on fare changes; and (4) lessen uncertainty concerning each other's pricing intentions.”24

                           53.   The consent decree in the ATPCO litigation lasted for ten years until 2004. As

                late as 2004, the DOJ imposed a $3 million civil penalty against American for violating the


                21
                   United States v. Airline Tariff Pub. Co., 836 F. Supp. 9 (D.D.C. 1993). See
                http://faculty.haas.berkeley.edu/borenste/download/atpcase1.pdf.
                22
                     https://www.justice.gov/atr/case-document/competitive-impact-statement-3.
                23
                     Id.
                24
                     Id.



                                                                  17
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page30
                                                                                  20of
                                                                                     of93
                                                                                        80



                decree.25

                          54.    As presently situated, ATPCO continues to facilitate “coordinated interaction” by

                Defendants. American, Delta, and United are still among the owners of ATPCO.26 ATPCO

                maintains a service called FareManager, which it describes as follows:

                                 ATPCO maintains a comprehensive worldwide database of more
                                 than 124 million fares, composed of public, private, and IATA
                                 data, for about 450 airlines. Our continued prominence in data
                                 collection means you can rely on our wealth of experience in
                                 collecting airline pricing information and providing support
                                 services to the global travel industry.

                                 Our online FareManager system allows our customers the ease
                                 and flexibility to create, modify, match, or cancel airfares in
                                 seconds. In addition to fare information, ATPCO processes related
                                 data such as Rule, Routing, Footnote, Reservation Booking
                                 Designator (RBD), Ticketing Fees, Carrier-Imposed (YQ/YR)
                                 Fees, Optional Services, and Branded Fares. ATPCO also built
                                 and supports complex products such as Negotiated Fares and Fare
                                 By Rule, which create private and dynamic fares.27

                          55.    ATPCO’s FareManager program is intended to work in conjunction with its

                Market View program. ATPCO describes the latter as allowing airlines to monitor and analyze

                the fares of rivals and react accordingly:

                                 You can do that with Market View, an analysis tool that provides
                                 a comprehensive view of the market, including your own public
                                 and private and your competitors' public fares and rules data, Fare
                                 By Rule, and dynamically constructed fares in a multi-carrier
                                 display. With Market View, you can review market data then
                                 directly navigate to FareManager to change your airline’s fares,

                25
                     https://www.justice.gov/archive/atr/public/press_releases/2004/204933.pdf.
                26
                     http://www.atpco.net/atpco-owners.
                27
                   http://www.atpco.net/products/data-collection-and-input-services. Southwest pulled out of
                ATPCO in 2001. http://usatoday30.usatoday.com/tech/news/2001-07-06-southwest-limits-
                data.htm. However, in August of 2008--shortly before the commencement of the claimed
                conspiracy--it once again began filing its fares with ATPCO.
                http://www.cbsnews.com/news/southwest-filing-fares-in-atpco-once-again/.




                                                                 18
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page31
                                                                                  21of
                                                                                     of93
                                                                                        80



                                rules, and footnotes, all within the same environment. Market
                                View is an easy-to-use tool that gives you the information you
                                need to get the right price in the right market at the right time.28

                (Emphases added).

                         56.    Thus, ATPCO still provides the Defendants with the means and ability to

                coordinate their passenger airfares, detect any cheating by a co-conspirator and take action to

                punish such cheating on a real-time basis.

                         57.    CMIs. Another way to punish cheating is through the use of CMIs that can deter

                aggressive discounting and prevent fare wars. A CMI occurs where two or more airlines compete

                on multiple routes. If an airline offers discounted fares in one market, an affected competitor

                often responds with discounts in another market--a CMI--where the discounting airline prefers a

                higher fare. CMIs often cause an airline to withdraw fare discounts. The ATPCO consent decree

                cited above contained provisions meant to make it far more difficult to utilize such CMIs, but the

                practice has not come to an end, as reflected in the U.S Airways Complaint. An example given by

                DOJ in that complaint occurred in the fall of 2009. U.S. Airways lowered fares and relaxed

                restrictions on flights out of Detroit (a Delta stronghold) to Philadelphia. Delta responded by

                offering lower fares and relaxed restrictions from Boston to Washington (a U.S. Airways

                stronghold). U.S. Airways’ team leader for pricing observed Delta’s move and concluded that

                “[w]e have more to lose in BOSWAS . . . I think we need to bail on the [Detroit-Philadelphia]

                changes.” U.S. Airways then “bailed.”

                         58.    Prior Antitrust Actions Brought Against Airlines. The conclusion that the

                structure in the airlines industry is conducive to collusion is borne out by the fact that airlines

                have been accused by both regulators and private parties on numerous occasions of engaging in


                28
                     http://www.atpco.net/products/fare-management/market-view.



                                                                  19
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page32
                                                                                22of
                                                                                   of93
                                                                                      80



                anticompetitive activities and have admitted liability or entered into significant settlements to

                avoid ongoing litigation.

                       59.     The DOJ’s consent decree with respect to ATPCO and the allegations contained

                in the U.S. Airways Complaint have already been discussed. Similarly, since raids by law

                enforcement agencies around the world in 2006, 22 international airlines and 21 airline

                executives have pled guilty to participating in a conspiracy to fix the price of air cargo shipping

                services for shipments to and from the United States and paid fines totaling over $1.8 billion. See

                In re Air Cargo Shipping Servs. Antitrust Litig., No. 06-MD-1775 (JG)(VVP), 2009 WL

                3443405, at *1 (E.D.N.Y. Aug. 21, 2009) (discussing guilty pleas by, and prosecutions against,

                various airlines); In re Air Cargo Shipping Servs. Antitrust Litig., No. 06-MD-1775 (JG)(VVP),

                2015 WL 5093509 (E.D.N.Y. July 6, 2015) (approving latest in a number of settlements in

                follow-on private litigation).

                       60.     The DOJ has also prosecuted both domestic and international air carriers for

                antitrust violations in recent years. In addition to the prosecutions and guilty pleas in the Air

                Cargo matter, see, e.g., United States v. American Airlines, Inc., 743 F.2d 1114 (5th Cir. 1984),

                cert. denied, 474 U.S. 1001 (1985) (reversing dismissal of complaint alleging attempted joint

                monopolization by American of flights out of the Dallas-Fort Worth hub); United States v.

                Braniff Airways, Inc., 453 F.Supp. 724 (W.D. Tex. 1978) (declining to dismiss indictment

                alleging Braniff Airways and Texas International Airways engaged in price-fixing of airfares);

                United States v. All Nippon Airways Co., Ltd., No. 10-Cr-00295- JD (D.D.C.) (guilty plea with

                respect to the fixing of certain Transpacific airfares; a district court recently denied summary

                judgment with respect to non-settling defendants in private follow-on litigation after $39.5

                million in settlements had been achieved: see In re Transpacific Air Transportation Antitrust




                                                                 20
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page33
                                                                                  23of
                                                                                     of93
                                                                                        80



                Litig., 69 F.Supp.3d 940 (N.D. Cal. 2014); In re Transpacific Air Transportation Antitrust Litig.,

                No. C 07-05634, 2015 WL 3396829 (N.D. Cal. May 26, 2015)): United States v. Asiana Airlines,

                Inc., No. 1:09-cr-00099-JDB (D.D.C.) (plea agreement with respect to conspiracy to fix air

                passenger fares on Transpacific routes by Korean air passenger carriers; follow-on private

                litigation resulted in a class settlement of $50 million plus coupons: see In re Korean Air Lines

                Co., Ltd. Antitrust Litig., No. CV 07-5107 SJO (AGRx), 2013 WL 7985367 (C.D. Cal. Dec. 23,

                2013)); United States v. British Airways PLC, No. 07-183-JDB (D.D.C.) (guilty plea with respect

                to, inter alia, fixing of air passenger fares to and from the United Kingdom; follow-on private

                litigation resulted in a class settlement worth up to $196.4 million: see In re Int’l Air Transport

                Antitrust Litig., 577 Fed. Appx. 711 (9th Cir. 2014)).

                          61.    Most recently, on November 10, 2015, the DOJ filed a civil antitrust suit against

                United and Delta in federal court in New Jersey, alleging that “United’s planned acquisition

                [from Delta] of 24 takeoff and landing slots at Newark [Airport] would increase United’s already

                dominant position at the airport, and would strengthen a barrier that diminishes the ability of

                other airlines to challenge United at the airport. As a result, the 35 million air passengers who

                fly into and out of Newark every year likely would face higher fares and fewer choices.”29 As the

                DOJ’s complaint points out, United’s use of landing slots at Newark contributes to capacity

                reduction; United keeps idle as many as 82 slots per day, exceeding the number of slots available

                to all of its competitors at that facility. The DOJ’s suit alleges, inter alia, a conspiracy between

                the two airlines in violation of Section 1 of the Sherman Act (15 U.S.C. §1).30


                29
                   http://www.justice.gov/opa/pr/justice-department-files-antitrust-lawsuit-block-uniteds-
                monopolization-takeoff-and-landing. The complaint is in the case of United States v. United
                Continental Holdings, Inc., et al., No. 15-1384 (D.N.J.) and can be found at
                http://www.justice.gov/opa/file/792401/download.
                30
                     Baer of DOJ recently discussed this action in prepared testimony given before the


                                                                  21
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page34
                                                                                24of
                                                                                   of93
                                                                                      80



                       62.     With respect to private class litigation involving antitrust claims against the

                airlines, there have been several recent examples of note. In the 1990s, class suits were filed

                against numerous airlines (including American, Delta and United), alleging fixing of airfares

                throughout the United States. A nationwide class was certified. In re Domestic Air

                Transportation Antitrust Litig., 137 F.R.D. 677 (N.D. Ga. 1991). The case eventually settled for

                $408 million. In re Domestic Air Transportation Antitrust Litig., 148 F.R.D. 297 (N.D. Ga.

                1992). In another case, Northwest Airlines, Delta and U.S. Airways were accused of colluding.

                Summary judgment was denied and a class was certified. In re Northwest Airlines Corp., 208

                F.R.D. 174 (D. Minn.), aff’d sub nom. In re Delta Air Lines, Inc., 310 F.3d 953 (8th Cir. 2002),

                cert. denied sub nom. Northwest Airlines Corp. v. Chase, 539 U.S. 904 (2003).

                     B. ECONOMIC AND OTHER EVIDENCE SUPPORTS THE CONCLUSION THAT
                        DEFENDANTS HAVE PRICED DOMESTIC AIRFARES DIFFERENTLY FROM
                           THE REST OF THE INDUSTRY AND EARNED HUGE PROFITS AS A
                                                  RESULT.
                       63.     Economic evidence, as well as publicly available evidence, support the conclusion

                that the four Defendants (and U.S. Airways before it was absorbed by American) priced airfares

                at higher levels than other domestic air passenger carriers during the period from 2009 to the

                present, despite the occurrence of substantial declines in jet fuel costs during 2009 and again in

                2014-16. As a result, they have earned huge profits.

                       64.     Average Airfares and The Lack of Competitive Pricing on Various Routes. The

                chart below shows the average fare per city-pair route charged by the largest carrier on that route

                from January of 2003 through August of 2015. It demonstrates that, until January of 2009, the

                average fare per route when the largest carrier was a Defendant was comparable to the average


                Subcommittee on Antitrust, Competition Policy and Consumer Rights of the Judiciary
                Committee of the United States Senate on March 9, 2016.
                https://www.judiciary.senate.gov/imo/media/doc/03-09-16%20Baer%20Testimony.pdf.



                                                                 22
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page35
                                                                                25of
                                                                                   of93
                                                                                      80



                fare per route when the largest carrier was not a Defendant. However, beginning in January of

                2009, the average fare per route charged by the largest carrier on a route when that carrier was

                one of the Defendants diverged from and was increasingly greater than the average fare charged

                by the largest carrier on a city-pair route when that carrier was not one of the Defendants.




                       65.     The Defendants’ airfares were consistently and significantly more expensive than

                the air fares of non-Defendant airlines beginning in 2009. The chart below shows that, before

                January of 2009, airfares for both Defendants and non-Defendants grew by approximately the

                same percentage on the city-pair routes where each respective carrier was the largest carrier.

                However, beginning in January of 2009, there is a drastic difference between the Defendants’

                airfares when one of them was the largest carrier on a route and the non-Defendants’ air fares

                when when one of them was the largest carrier on a route. Plaintiffs allege that this pattern of


                                                                23
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page36
                                                                                26of
                                                                                   of93
                                                                                      80



                increased airfares by Defendants was not the product of individual conduct, but was instead the

                result of collusive action by the Defendants (and U.S. Airways, prior to its merger with

                American) to increase or stabilize airfares by, inter alia, an agreement to reduce airline capacity.




                       66.     Since the operations of the Defendants and other airlines were subject to the same

                conditions in the United States, the increasing divergence in airfares after January of 2009

                implies that the Defendants engaged in behavior significantly different than the behavior of the

                other United States air passenger carriers.

                       67.     This conclusion is bolstered by other evidence as well. As depicted below, the

                United States Producer Price Index for domestic airfares shows an increasing trend in prices for

                such airfares from 2009 to January of 2016:




                                                                 24
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page37
                                                                                  27of
                                                                                     of93
                                                                                        80




                         68.     As a specific example, one casualty of the merger between American and U.S.

                Airways was the latter’s Advantage Fares program, which offered significant discounts on

                connecting flights.31 Pursuant to the program, price sensitive customers could get discounted

                fares, especially for last minute bookings. The DOJ in the U.S. Airways Complaint compared

                fares for a trip from Houston to New York City on August 13, with a return trip on August 14.

                U.S. Airways offered a one-stop fare from $575, while the prices for United, Delta and American

                were from $1331, $1467 and $1467, respectively.

                         69.     Defendants often charge identical or nearly identical airfares on various routes, a

                practice facilitated by the use of ATPCO. On July 2, 2015, McClatchyDC published an article

                31
                     http://marketrealist.com/2014/07/overview-impact-eliminating-advantage-fare-program/.



                                                                  25
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page38
                                                                                  28of
                                                                                     of93
                                                                                        80



                comparing airfares for various flights:

                                For example, tickets for nonstop flights to five destinations served
                                by two competing carriers from Charlotte Douglas International
                                Airport in North Carolina are largely identical.

                                – A round-trip economy class ticket from Charlotte to Chicago
                                O’Hare, departing on Sept. 9 and returning Sept. 14, costs $252 on
                                both United and American.

                                – An economy round-trip ticket from Charlotte to Houston
                                Intercontinental on those days costs $327 on those same two
                                carriers.

                                – An economy round trip on American and Delta from Charlotte
                                to Detroit Metropolitan on those same days costs $350.

                                – A round-trip flight from Charlotte to New York’s LaGuardia
                                airport costs $220 on American and Delta, while a round trip from
                                Charlotte to Newark Liberty on the same days costs $199 on
                                American and United.32

                          70.   The AAI did its own analysis of fare increases in the aforementioned letter to the

                DOJ.33 It found that average real fares across airline hubs declined by 12% from 2004-09, even

                though fuel costs increased by 33% during the same period. All of that changed in the 2009-14

                period:

                                From 2009–2014, for example, the increase in average fares
                                across hubs was 15%. This rate of growth far outstripped that of
                                fuel costs, which slowed to less than 5% over the second period.

                                Indeed, four of the five years from 2009–2014 were marked by
                                flat or declining fuel costs for the Big 4. By 2014, operating
                                margins had increased to 8.6% and the airlines were strongly
                                profitable. This second period includes the three mergers of
                                United-Continental, Southwest-AirTran, and U.S. Airways-
                                American. Significantly higher fares and slower rates of increase



                32
                     http://www.mcclatchydc.com/news/nation-world/national/economy/article26083942.html.
                33
                 http://www.antitrustinstitute.org/sites/default/files/Letter%20to%20DOJ_Collusion%20Probe_
                F.pdf.


                                                                 26
Envelope# 29327460
Case# 1JC-18-1966
                           Case
                           Case1:15-mc-01404-CKK
                                1:18-cv-01067-RP Document
                                                  Document1-1
                                                           91 Filed
                                                               Filed12/11/18
                                                                     03/25/16 Page
                                                                              Page39
                                                                                   29of
                                                                                      of93
                                                                                         80



                                 in fuel costs, and strong return to profitability marked this phase.34

                           71.   Southwest used to be regarded as a price-cutter in some regions but that is no

                longer true. An October 18, 2012 Associated Press article makes this point:

                                 While Southwest rolls out the occasional sale to fill planes -- they
                                 were 82.1 percent full, a record for the quarter -- it has also been
                                 aggressive about trying to raise fares in recent months.

                                 It launched two of the three fare increases that stuck during the
                                 quarter, according to a tally by Rick Seaney, CEO of air-travel
                                 website FareCompare.com.

                                 And when an attempted increase by United Airlines last week
                                 faltered, Southwest came along and revived it. Seaney wrote that
                                 it was the first time he remembers a low-cost airline reviving a
                                 failed domestic price hike in almost a decade of watching fares.35

                           72.   There has also increasingly been less head-to-head competition among the

                Defendants. Associated Press has documented this point in a July 14, 2015 article:

                                 "Airlines aren't going at each other like they used to," said Mike
                                 Boyd, an aviation consultant frequently hired by airports. "They
                                 have their turf, and they very rarely go to the mattresses with one
                                 another."

                                 At 40 of the 100 largest U.S. airports, a single airline controls a
                                 majority of the market, as measured by the number of seats for
                                 sale, up from 34 airports a decade earlier. At 93 of the top 100,
                                 one or two airlines control a majority of the seats, an increase
                                 from 78 airports, according to AP's analysis of data from Diio, an
                                 airline-schedule tracking service.

                                 ....

                                 Still, "the airline industry is less competitive now than it used to
                                 be," said Seth Kaplan, managing partner of industry newsletter
                                 Airline Weekly. "Some of us used to have eight or nine airlines to
                                 choose from. Now we have maybe four or five, just as we have
                                 four or five cellphone companies to choose from."


                34
                     Id.
                35
                     http://www.cleveland.com/business/index.ssf/2012/10/southwest_airlines_posts_small.html.



                                                                   27
Envelope# 29327460
Case# 1JC-18-1966
                       Case
                       Case1:15-mc-01404-CKK
                            1:18-cv-01067-RP Document
                                              Document1-1
                                                       91 Filed
                                                           Filed12/11/18
                                                                 03/25/16 Page
                                                                          Page40
                                                                               30of
                                                                                  of93
                                                                                     80



                               The mergers have altered the competitive landscape at airports big
                               and small.

                               — In Indianapolis, the two leading airlines controlled just 37
                               percent of the seats a decade ago, and domestic fares were 9
                               percent below the national average. Then the city's main airline,
                               ATA, went bankrupt and was bought by Southwest, and its No. 2
                               carrier, Northwest, was absorbed by Delta. Now two airlines
                               control 56 percent of the seats, and airfares are 6 percent above
                               the national average.

                               — The Dayton, Ohio, airport was served by 10 airlines in 2005,
                               and fares were 5 percent below average. Today, just four airlines
                               fly there and prices are almost 10 percent above average.

                               — Big hub airports aren't immune. In 2005, U.S. Airways
                               controlled nearly 66 percent of the seats in Philadelphia. Now that
                               U.S. Airways has merged with American, the combined airline
                               has 77 percent of the seats. Airfare has gone from 4 percent below
                               average to 10 percent above it.

                               — Delta's hold on Atlanta, the world's busiest airport, increased
                               during that same period from 78 percent of seats to just over 80
                               percent. At the same time, low-cost AirTran merged into
                               Southwest and reduced flights there. Domestic airfares at the
                               airport went from nearly 6 percent below average to 11 percent
                               above.36

                       73.     Demand. Increases in airfares by Defendants are not explained by huge increases

                in demand. The chart below shows that demand (measured by the daily number of passengers by

                route), after substantially increasing from 2003 to 2008, fell during 2008-09, remained steady in

                2010-11, increased slightly but remained steady from 2011 to 2013, and then increased. As a

                matter of economics, all other things equal, falling demand would lead to falling prices and

                steady demand would lead to prices that do not change.




                36
                  http://bigstory.ap.org/article/7f964b3e484d4b43b732424dd9df0975/airlines-carve-us-markets-
                dominated-1-or-2-carriers.



                                                               28
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page41
                                                                                31of
                                                                                   of93
                                                                                      80




                       74.     Jet Fuel Prices. Increases in airfares by Defendants are also not explained by

                increased costs for jet fuel. The Energy Information Administration (“EIA”) maintains historical

                price data on United States Gulf Coast Kerosene-Type Jet Fuel Spot Prices FOB.37 That data

                indicates that the price of jet fuel spiked in September of 2008 at $3.91 per gallon and then

                plummeted precipitously, reaching a trough of a $1.19 per gallon in March of 2009. The price of

                jet fuel has never since reached the 2008 peak. By August of 2014, it was at $2.82 per gallon, but

                thereafter, it declined precipitously, reaching 91 cents per gallon by January of 2016. The

                following chart, taken from the EIA’s website, depicts all of this.


                37

                https://www.eia.gov/dnav/pet/hist/LeafHandler.ashx?n=PET&s=EER_EPJK_PF4_RGC_DPG&f
                =D.



                                                                29
Envelope# 29327460
Case# 1JC-18-1966
                       Case
                       Case1:15-mc-01404-CKK
                            1:18-cv-01067-RP Document
                                              Document1-1
                                                       91 Filed
                                                           Filed12/11/18
                                                                 03/25/16 Page
                                                                          Page42
                                                                               32of
                                                                                  of93
                                                                                     80




                       75.     Given that jet fuel is a major cost input in the operation of air passenger

                transportation services, one would have expected that these jet fuel price developments would

                have resulted in lower airfares charged by the Defendants. That did not happen. The pricing

                behavior of the non-Defendant carriers was consistent with competitive behavior, whereas the

                pricing behavior of the Defendants was consistent with collusion.

                       76.     Load Factors. Load factor (measured as revenue passenger miles divided by

                available seat miles or “ASMs”)38 is a measurement typically used by airlines to track capacity

                utilization. From 2005 through 2008, Defendants’ annual load factors averaged approximately

                80% during a time of substantially increasing demand. From 2009 through 2014, Defendants’

                annual load factors increased to an average of approximately 84% during a time of decreasing


                38
                  The term ASM is a common measurement of airline output that refers to one aircraft seat flown
                one mile, whether occupied or not. It is often considered in conjunction with “revenue passenger
                miles” (“RPM”), a term denoting how many of an airline’s available seats are actually sold.
                Dividing RPMs by ASMs yields the “load factor”, either on a particular flight or for the entire air
                passenger transportation system. ASMs are also used in calculating “Revenue per Available Seat
                Mile” (“RASM”), a figure calculated by dividing an airline’s total seat revenue by its ASM. See
                http://web.mit.edu/airlinedata/www/Res_Glossary.html


                                                                30
Envelope# 29327460
Case# 1JC-18-1966
                           Case
                           Case1:15-mc-01404-CKK
                                1:18-cv-01067-RP Document
                                                  Document1-1
                                                           91 Filed
                                                               Filed12/11/18
                                                                     03/25/16 Page
                                                                              Page43
                                                                                   33of
                                                                                      of93
                                                                                         80



                and steady demand and lower costs. That increase in capacity utilization is inconsistent with

                economic theory absent collusion.

                           77.   The AAI, in the aforementioned letter to the DOJ that raised concerns over

                “coordinated conduct” in the airline industry, noted that the domestic load factor for the Big Four

                airlines increased from 76% in 2004 to 86% in 2014.39 In its view, the airlines’ “capacity

                discipline” strategy--discussed in detail below-- served this goal. Recognizing that despite the

                public nature of the statements quoted above, the Defendants clearly were talking to each other,

                the AAI remarked, “a CEO that says he or she will hold capacity increases to 2%, so long as

                others do, has potentially solicited collusive behavior. The conditionality of such a capacity

                strategy also exceeds the bounds of normal business behavior.”40 (Emphases added).

                           78.   Ancillary Fees. In addition to higher airfares, Defendants have collectively

                “unbundle” charges that often had not previously been assessed separately and charge new or

                increased fees for services that traditionally were part of the services that passengers expected

                when purchasing an airline ticket. Among the new fees are fees for the first and second checked

                bags, cancellations of tickets, seat selections, blankets and pillows, carry-on bags, reservations

                made over the phone or in person (as opposed to those made over the internet), and in-flight

                food and beverages. Revenue attributable to most of these fees is a relatively small part of

                overall revenue, with the exception of baggage and cancellation charges, which are the most

                common and the largest of the new fees in terms of revenue. As depicted below, revenue from

                these two sources, which have become increasingly important contributors to airlines' bottom

                lines, grew from $1.4 billion in 2007 to more than $6.5 billion in 2014:

                39
                 http://www.antitrustinstitute.org/sites/default/files/Letter%20to%20DOJ_Collusion%20Probe_
                F.pdf.
                40
                     Id.



                                                                 31
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page44
                                                                                34of
                                                                                   of93
                                                                                      80




                       79.     The AAI in its aforementioned letter to DOJ had also expressed serious concerns

                about the Defendants’ possible collusive imposition of ancillary fees (and their potential

                coordination through IATA on such matters), as well as their efforts to limit data available to

                online travel services.41


                41
                  http://www.antitrustinstitute.org/sites/default/files/Letter%20to%20DOJ_Collusion%20Probe
                _F.pdf.


                                                                32
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page45
                                                                                35of
                                                                                   of93
                                                                                      80



                       80.     Defendants’ Profits. Given all of these developments, the Defendants have

                earned record profits in recent years. As Forbes noted in May of 2015:

                               The year 2015 began on an optimistic note for the US airline
                               industry as the major airlines - American Airlines, United
                               Continental Holdings, Delta Air Lines, Alaska Air Group,
                               Southwest Airlines, and JetBlue Airways - posted consolidated net
                               income of over $3 billion during the first quarter. The
                               performance was particularly striking as the first quarter has
                               traditionally been the weakest quarter for the industry due to
                               seasonal fluctuations. The major reason behind the sudden surge
                               in the industry’s profitability was the plummeting crude oil prices
                               over the last nine months. Other factors that influenced the
                               industry’s performance included capacity restraint and the
                               strengthening of the US dollar against other currencies.

                               Most of the airlines either matched or exceeded the consensus
                               earnings estimate for the March quarter. Delta initiated the
                               earning season with its remarkable profits of $746 million in the
                               quarter - almost thrice the profit earned a year ago – making it the
                               best first quarter for the airline. American, the world’s largest
                               airline in terms of traffic, posted whopping profits of $932 million
                               on the back of fuel cost savings of $1.2 billion during the quarter.
                               United earned a profit of $508 million in the latest quarter -
                               beating the consensus estimate by more than $0.08 per share – an
                               improvement of $1 billion over the loss of $609 million incurred
                               in the same quarter last year.42

                IATA predicted net after-tax profits for North American airlines of $13.2 billion, which would

                have exceeded the previous peak reached in the 1990s.43

                       81.     These predictions turned out to be conservative. Notwithstanding some short-

                lived price reductions after the DOJ issued CIDs to the Defendants (as discussed below), the New

                York Times reported in a February 6, 2016 article that the Defendants earned a record $22 billion

                in net income in 2015: $7.6 billion for American, $4.6 billion for Delta, $2.2 billion for

                42
                  http://www.forbes.com/sites/greatspeculations/2015/05/13/why-did-us-airlines-deliver-record-
                profits-in-the-seasonally-weak-first-quarter/#197922e81f88.
                43
                   https://www.iata.org/whatwedo/Documents/economics/Economic-Performance-of-the-
                Airline-Industry-mid-year-2015-forecast-slides.pdf.



                                                                33
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page46
                                                                                  36of
                                                                                     of93
                                                                                        80



                Southwest, and $7.3 billion for United.44 The article quoted Ed Bastian (“Bastian”), the President

                of Delta, as saying “[t]his is a period of good health like we have never seen before….We will

                want to stay disciplined to make sure we don’t repeat the errors of the past.” A January 19, 2016

                article in Air Transport World cited Delta’s CEO, Richard Anderson (“Anderson”) as telling

                analysts that the company’s financial success was due to “capacity discipline” and he predicted a

                profit margin of 18-20% in the first quarter of this year.45 That prediction was a safe bet; by early

                January of 2016, Delta had successfully led the first airfare price increase of 2016, which was

                followed by the other Defendants and which led to an increase on average of $3 on domestic

                flights.46

                          82.    A factor responsible in part for the high profits has been the decline in jet fuel

                prices discussed above. “It’s wonderful that fuel has run down–we love it. There’s a $2 billion

                opportunity out there if we hold fare levels constant.”47 This could only be accomplished by the

                Defendants as a group if they were acting cooperatively and in unison. Anderson’s view was that

                there was a new breed of executive in charge at the Defendant airlines. As he said in a December

                2011 Delta Investor Day presentation:

                                 Most importantly the management I believe in the industry in the
                                 US and really around the world has transformed from
                                 management that grew up in a regulated environment to
                                 management that is focused on a return on capital and so we're
                                 running a rational industry.48


                44
                   http://www.nytimes.com/2016/02/07/business/energy-environment/airlines-reap-record-
                profits-and-passengers-get-peanuts.html?_r=0.
                45
                     http://atwonline.com/finance-data/delta-air-lines-posts-45-billion-2015-net-profit.
                46
                     http://seekingalpha.com/article/3797886-2016s-first-airline-fare-hike-takes.
                47
                     http://qz.com/324981/the-airline-executives-standing-between-you-and-cheap-plane-tickets/.
                48
                   Thomson Reuters StreetViews, Edited Transcript of DAL Delta Air Lines, Inc. Investor Say at
                2 (Dec. 14, 2011).


                                                                   34
Envelope# 29327460
Case# 1JC-18-1966
                           Case
                           Case1:15-mc-01404-CKK
                                1:18-cv-01067-RP Document
                                                  Document1-1
                                                           91 Filed
                                                               Filed12/11/18
                                                                     03/25/16 Page
                                                                              Page47
                                                                                   37of
                                                                                      of93
                                                                                         80



                           83.   Industry analysts and others concur. “The idea that U.S. airlines would, once

                again, devolve into a war for market share is founded on a misunderstanding of the new structure

                of U.S. airlines,” Vinay Bhaskara, an industry analyst, wrote in Airways News.49 He added that

                “[r]emember, this is the same management group that (instead of allowing passengers to reap a

                modest reduction in fares) responded to the F.A.A.’s inability to collect taxes in mid-2011 by

                gleefully raising base fares to where total out-of-pocket costs were exactly the same (earning a

                windfall of $28.5 million per day).”50 United States Senator Charles E. Schumer (“Schumer”)

                has echoed this point, stating in December of 2014 that “[a]t a time when the cost of fuel is

                plummeting and profits are rising, it is curious and confounding that ticket prices are sky-high

                and defying economic gravity….The industry often raises prices in a flash when oil prices spike,

                yet they appear not to be adjusting for the historic decline in the cost of fuel; ticket prices should

                not shoot up like a rocket and come down like a feather.”51

                           C. CAPACITY AND PRICING IN THE AIRLINE INDUSTRY PRIOR TO 2009

                           84.   The foregoing allegations should be viewed in the context of how the major

                domestic air carriers competed prior to 2009 and how they acted with respect to increasing

                capacity.

                           85.   In enacting the Airline Deregulation Act of 1978, Congress “plac[ed] maximum

                reliance on competitive market forces and on actual and potential competition” in the air

                transportation industry. 49 U.S.C. §40101 (a)(6). For decades, that purpose was largely served;



                49
                  http://www.nytimes.com/2015/03/24/business/dealbook/as-oil-prices-fall-air-fares-still-stay-
                high.html.
                50
                     Id.
                51
                     Id.



                                                                  35
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page48
                                                                                  38of
                                                                                     of93
                                                                                        80



                there were recurring price wars over domestic air passenger fares, constant increases in airline

                capacity (as measured by available seat miles), and vigorous price competition.52

                         86.    IATA, to which American, Delta and United all belong, preached the gospel of

                capacity discipline. As early as September of 2003, Giovanni Bisignani (“Bisignani”), the former

                Executive Director of IATA, told its members in Montreal that “[c]apacity control is also a key

                issue” and that “[t]oo often in the past, our industry has been focused on market share at the

                expense of profitability.”53 (Emphases added). Bisignani repeated this theme in a 2006 speech

                delivered in Paris: “[l]et’s start at home. Sometimes we have been our own worst enemy—

                chasing growth instead of profitability. As discussed, we changed after 2001. But let’s be frank.

                We are now benefiting from a strong global economy. And record aircraft orders could be our

                Achilles heel if we stop managing capacity carefully.”54 (Emphases added). Similarly,

                Bisignani said in a June 2010 speech delivered in Berlin that one of the risks facing the industry

                was “excess capacity”; “[t]he discipline of chasing profits, not market share, is the only way to

                protect the bottom line.”55 (Emphases added).

                         87.    After the economic crash of 2008, the members of the industry became very


                52
                  The price competition that occurred is documented in the economic literature. See, e.g., Megan
                Busse, “Firm financial condition and airline price,” 33 RAND J. of Econ. 298 (Summer 2002)
                (http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.164.6100&rep=rep1&type=pdf);
                Steven Morrison & Clifford Winston, “Causes and Consequences of Airline Fare Wars” (1996)
                (http://www.brookings.edu/~/media/Projects/BPEA/1996-micro/1996_bpeamicro_ morrison.
                PDF).
                53
                     http://www.iata.org/pressroom/speeches/Pages/2003-09-09-02.aspx.
                54
                     http://www.iata.org/pressroom/speeches/Pages/2006-06-05-01.aspx.
                55
                  http://www.logisticsmgmt.com/article/air_cargo_global_logistics_iata_issues_promising_
                forecast.




                                                                36
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page49
                                                                                39of
                                                                                   of93
                                                                                      80



                receptive to the message of “capacity discipline.” When the economy improved in 2009 and jet

                fuel prices declined precipitously, the question arose whether the industry would return to its

                former ways of adding airline capacity and decreasing fares. As explained below, the members

                of the industry made a conscious, joint decision not to do so. In the words of former United CEO

                Jeff Smisek (“Smisek”), in January of 2015, “[t]he U.S. airline industry has transformed itself

                over the last several years through consolidation and capacity discipline….”56 This Complaint

                alleges the consolidation aspect above. The next section discusses Defendants’ agreement to

                exercise capacity discipline from 2009 to the present. Defendants recognized that there had to be

                joint discipline and assured each other that capacity discipline would be maintained.

                                        D. “CAPACITY DISCIPLINE” DURING 2009-15

                       88.     Consensual capacity reduction among United States airlines commenced in 2009.

                Various statements by Defendants’ executives in 2009 emphasized that this “capacity discipline”

                had to be exercised collectively by industry members. As John Tague (“Tague”), President of

                United, said in a third quarter 2009 earnings call, “without the level of capacity discipline that

                we have led and most people in the industry have participated in, this would be a very, very

                dire time. So we're going to have to keep our lid on capacity going forward, and we certainly

                maintain our commitment to be extremely responsible in that area.”57 (Emphases added).

                Similarly, in a March 2009 industry summit hosted by Thomson Reuters, United’s Senior Vice-

                President and CFO, Kathryn Mikells (“Mikells”), stated that “first and foremost, I think




                56
                  http://seekingalpha.com/article/3097576-united-continentals-ual-ceo-jeff-smisek-on-q1-2015-
                results-earnings-call-transcript?part=single.
                57
                  http://seekingalpha.com/article/167725-ual-corporation-q3-2009-qtr-end-9-30-09-earnings-
                call-transcript?part=single.



                                                                 37
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page50
                                                                                40of
                                                                                   of93
                                                                                      80



                capacity discipline is what the industry needs.”58 (Emphases added). Likewise, on March 10,

                2009, at an industry conference hosted by J.P. Morgan, Mikells reported: “[w]hile fuel prices

                have declined, the industry is continuing to exhibit the capacity discipline that we need in

                order to deal with the global recession we now face.”59 (Emphases added). Bastian of Delta,

                who attended this conference, added that Delta was focused on “our industry leading position

                with respect to capacity discipline.”60 (Emphases added). Southwest’s Kelly stated at the same

                conference that “[w]e are reducing our capacity . . . our schedule reductions were in effect as of

                January.”61 And Tom Horton (“Horton”), CFO and Executive Vice-President of Finance &

                Planning for American, said during an earnings call held in July of 2009 that “last month we

                announced further capacity reductions, beyond what was a very conservative plan, further

                demonstrating our capacity discipline.”62 Bastian, in a statement made in December of 2009,

                added that “[o]ne of the things that’s going to be important for us as an industry is

                maintaining industry discipline with respect to capacity.”63 (Emphases added). Similarly, at a

                December 2009 Morgan Stanley conference, Hank Halter (“Halter”), the Chief Financial Officer

                (“CFO”) of Delta, stated that “[t]he challenge for the airline industry is right now we’re


                58
                   Thomson StreetEvents, Final Transcript of UAUA-UAL Corporation at Thomson Reuters
                Travel and Leisure Summit at 2 (March 3, 2009).
                .
                59
                   Thomson StreetEvents, Final Transcript of UAUA-UAL Corporation at J.P Morgan Aviation
                & Transportation Conference at 2 (March 10, 2009).
                60
                  Thomson StreetEvents, Final Transcript of DAL Delta Air Lines, Inc. at J.P. Morgan Aviation
                & Transportation Conference at 2 (March 10, 2009).
                61
                  Thomson StreetEvents, Final Transcript of LUV Southwest Airlines at J.P. Morgan Aviation
                & Transportation Conference at 4 (March 10, 2009).
                62
                  Thomson StreetEvents, AMR Q2 2009 AMR Corporation Earnings Conference Call at 3 (July
                15, 2009).
                63
                  Thomson StreetEvents, Final Transcript of DAL Delta Air Lines, Inc. Investor Day at 7 (Dec.
                15, 2009).



                                                                38
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page51
                                                                                  41of
                                                                                     of93
                                                                                        80



                maintaining capacity discipline. I think all the airlines collectively have pulled down their

                capacity and have been very disciplined.”64 (Emphases added). United States airlines reduced

                capacity by 10% in 2009.65

                         89.     The industry’s new approach was reflected in statements made by Defendants’

                executives at the Bank of America Merrill Lynch Investment Conference in June of 2010, around

                the time that United and Continental Airlines announced their merger. The following article

                described what happened at this conference:

                                 The consensus among airline executives is that the industry will
                                 exercise "capacity discipline" by resisting the temptation to re-
                                 insert seats in markets that show strengthening demand. Should
                                 the industry exhibit such behavior, it likely would mean more
                                 crowded airplanes and could provide carriers the impetus to raise
                                 fares and an opportunity to take another run at sustained
                                 profitability.

                                 "The No. 1 question I get from investors is, 'Is it different this
                                 time, or is the industry going to do what it has always done in the
                                 past and start growing again?'" said U.S. Airways president Scott
                                 Kirby [(“Kirby”)], speaking this week at a Bank of America
                                 investment conference. "I think it is different this time--and I
                                 know you should always be careful when saying that because
                                 any time you say that about anything it's rarely different--but it
                                 feels different this time for good rational reasons."

                                 Most importantly, Kirby said, is that the entire industry--including
                                 low-cost carriers--"recognizes that we are a mature industry. This
                                 isn't a growth industry any more. It's hard to rationalize all the
                                 capacity that exists today, and it's even harder to rationalize new
                                 capacity on a going-forward basis. It is hard to justify buying new
                                 airplanes when you know that fuel could go back to $150 a barrel.

                                 "The industry, by and large, has CEOs with different views than
                                 the CEOs of yesteryear," Kirby continued. "They are much
                                 more focused on returns and financial performance than they

                64
                  Thomson StreetEvents, Final Transcript of Delta Air Lines, Inc. at Morgan Stanley
                Transportation Corporate Access Day at 8 (Dec. 2, 2009).
                65
                     http://www.fundatia-aleg.ro/module-pagesetter-viewpub-tid-28-pid-4338.phtml.



                                                                  39
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page52
                                                                                  42of
                                                                                     of93
                                                                                        80



                                are on empire building, 'how big is my airline, what is my
                                market share, how many cities do I fly to,' etc. Things can
                                change in a hurry, but I don't think rapid capacity growth is
                                going to become a problem in this industry, at least for the
                                foreseeable future."

                                Speaking at the same conference, Delta Air Lines president Ed
                                Bastian also cited capacity discipline, volatile fuel prices and
                                management focus on shareholder value. "You have companies
                                that have gone through the bankruptcy process and are highly
                                sensitized to generating and delivering the kind of return that is
                                required," he said. Bastian also predicted that industry
                                consolidation would progress, "allowing us to manage the
                                overall capacity levels in a better way. You'll see the alliances
                                deliver that same discipline from an international standpoint."

                                American Airlines CEO Gerard Arpey [(“Arpey”)] agreed that the
                                proposed United-Continental merger "will allow for one fewer
                                choice in the marketplace and should contribute to a more rational
                                balance between supply and demand.

                                "If we assume the current economic recovery has legs, then I
                                think as an industry we are much better positioned to leverage
                                the upturn than we have been in previous recoveries," Arpey
                                continued. "There are far fewer seats for sale in the marketplace
                                today than there were five years ago. There are also hopeful
                                signs that the industry has learned its lesson about keeping
                                capacity growth in line with demand--and will continue to apply
                                that lesson even as the economy comes back."

                                Last month, J.P. Morgan analysts expressed sentiments similar to
                                those shared this week by airline leaders. "Management
                                composition appears stronger to us today than at any time in the
                                past," they wrote in a May 25 research note. …. While always
                                dangerous to proclaim 'It's different this time,' the fact of the
                                matter is that, by all fundamental measures, it appears to us to
                                be true."66

                (Emphases added).

                         90.    Thus, the Defendants’ executives indicated they were breaking away from past

                competitive practices and were entering a new era of “capacity discipline,” a new era that they


                66
                     Id. (Emphases added).



                                                                40
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page53
                                                                                43of
                                                                                   of93
                                                                                      80



                predicted confidently would continue, despite fuel price declines and an upturn in the economy.

                They repeatedly emphasized that this was an important development for the United States airline

                industry as a whole (primarily the four Defendant airlines and U.S. Airways prior to its merger

                with American, which comprise approximately 80% of the market).

                       91.     This emphasis also was reiterated in other earnings call and conference

                presentations by Defendants’ executives in 2010. For example, in a January 27, 2010 earnings

                call, United’s Tague stated that “[a]t United, we firmly believe that the only way the industry

                can fully recover and meet its financial targets is through capacity discipline….For a number

                of years our view has been that ultimately capacity discipline forms the essential foundation for

                revenue improvement and the return of industry profitability.”67 (Emphases added). Similarly,

                on February 23, 2010, Mikells said at an industry summit hosted by Thomson Reuters that

                “[w]hat we have seen so far is I think very good overall behavior in terms of capacity

                discipline on the part of the industry.”68 (Emphases added). At the same summit, Laura Wright

                (“Wright”), Southwest’s CFO and Senior Vice-President of Finance, agreed, stating that “[n]o

                question, if there's a lot of capacity discipline in the market, that will -- that should help yields

                as well.”69 (Emphases added). And Derrick Kerr (“Kerr”), CFO of U.S. Airways (later Executive

                Vice-President and CFO of American after the latter acquired U.S. Airways), said on a third

                quarter 2010 earnings call that “continued industry capacity discipline led to improved revenue




                67
                   http://seekingalpha.com/article/184919-ual-corporation-q4-2009-earnings-call-
                transcript?part=single.
                68
                  Thomson StreetEvents, Final Transcript of UAUA-UAL Corporation at Thomson Reuters
                Travel and Leisure Summit at 3 (Feb. 23, 2010).
                69
                  Thomson StreetEvents, Final Transcript of Southwest Airlines at Thomson Reuters Travel and
                Leisure Summit at 4 (Feb. 23, 2010).



                                                                 41
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page54
                                                                                44of
                                                                                   of93
                                                                                      80



                performance.”70 (Emphases added). The following month, at an industry conference, Kerr said

                that “[c]apacity discipline has been a huge thing for us, a huge thing for the industry….”71

                (Emphases added). Kirby of U.S. Airways agreed at another industry conference during the same

                month, crediting “capacity discipline . . . across the industry” for the industry’s success in 2009.

                He went on to add:

                               And then, finally, the industry capacity outlook I think is benign.
                               Capacity discipline remains intact. You've got to be careful
                               about saying it's different this time because it rarely is when
                               people say that. I really do think it's different this time and that
                               industry capacity is going to remain in check…. Changes in
                               leadership at airlines for airline CEOs, really, across the board
                               or almost across the board being much more financially focused
                               as opposed to market share driven, all of which, I think, means
                               we will see continued capacity discipline going forward and
                               something, by the way, that the industry clearly needs.72

                (Emphases added).

                       92.     On March 9, 2010, there was a J.P. Morgan aviation, transportation and defense

                conference was held, at which executives of most of the Defendants were in attendance. United’s

                Mikells stated that “[w]e’ve been clearly an industry leader and have long been preaching the

                need across the industry for capacity discipline. I’ve been very encouraged by what I’ve seen

                thus far. And I think unlike some other points in the past, there’s a lot of pragmatic reasons to

                be encouraged about capacity discipline as we enter this recovery period.”73 (Emphases added).


                70
                  Thomson StreetEvents, Final Transcript of Q3 U.S. Airways Earnings Conference Call at 3
                (Oct. 20, 2010).

                 Thomson StreetEvents, Final Transcript of U.S. Airways at Citigroup North America Credit
                71

                Conference at 2 (Nov. 17, 2010).
                72
                  Thomson StreetEvents, Final Transcript of U.S. Airways at Hudson Securities U.S. Airlines
                Conference at 4 (Dec. 8, 2010).
                73
                  Thomson StreetEvents, Final Transcript of UAUA-UAL Corporation at J.P. Morgan Aviation,
                Transportation & Defense Conference at 4 (March 9, 2010).



                                                                 42
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page55
                                                                                45of
                                                                                   of93
                                                                                      80



                American’s Horton, agreed, stating that “we have been the industry leader in exercising

                capacity discipline” and “much of the industry followed our lead….All told, when measured

                against 2007, 2009 mainline domestic capacity for the network carriers was down a whopping

                14.5%.”74 Delta’s Bastian sounded a similar theme, saying “our system capacity is down

                between--will be down for the quarter between 4% and 5%, continuing to maintain that level of

                capacity, discipline and restraint we told you is important for managing recovery, not just for

                our business but of the industry.”75 (Emphases added).

                       93.     Similarly, in an April 2010 earnings call, American’s Arpey noted that “network

                carriers’ capacity is down about 12% from the first quarter of 2008.”76 In that same month,

                United’s Tague was quoted as saying that “we firmly believe that the only way the industry can

                fully recover and meet its financial target is through capacity discipline.” 77 (Emphases added).

                       94.     At the Bank of America Merrill Lynch investment conference held in June of

                2010 and described in the article quoted above, American’s Arpey extolled the convergence of

                views among the major domestic air passenger carriers, framing his opinion carefully because of

                “antitrust reasons”:

                               Well, that phenomenon that I described, that convergence -- and I
                               think it will do exactly as you suggest -- I don't think that's bad for
                               the industry or bad for returns. I think it's good for the industry
                               because input costs will be more aligned across the network
                               carriers. And if that's the case, then the -- I'll be careful, for

                74
                  Thomson StreetEvents, Final Transcript of AMR AMR Corporation at J.P. Morgan Aviation,
                Transportation & Defense Conference at 2, 4 (March 9, 2010).

                 Thomson StreetEvents, Final Transcript of DAL Delta Air Lines, Inc. at J.P. Morgan Aviation,
                75

                Transportation & Defense Conference at 6 (March 9, 2010).
                76
                   http://seekingalpha.com/article/200030-amr-corp-q1-2010-earnings-call-
                transcript?part=single.
                77
                   http://seekingalpha.com/article/201216-ual-corporation-q1-2010-earnings-call-
                transcript?part=single.



                                                                 43
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page56
                                                                                46of
                                                                                   of93
                                                                                      80



                               antitrust reasons, how I phrase this. Then if your input costs are
                               looking alike, then your motivation in terms of how much
                               revenue that you need to produce to get a return for your
                               shareholders will be more consistent. And I think that will be
                               healthy for the industry.78

                (Emphases added). Or, as Bastian of Delta said at the same conference, “we are doing our share

                at maintaining the overall discipline across our structure and we would expect our competitors

                hopefully to do the same.”79 (Emphases added). Mikells of United said at the same conference

                that “[c]apacity discipline is clearly key to improving the economics of our business and United

                has clearly been a leader.”80 (Emphases added). And U.S. Airways’ Kirby stated at this

                conference that “[t]he capacity cuts are in place and no sign of reversing anytime in the

                foreseeable future . . . . And really, it's a fundamental change to the pricing structure and the

                model.” (Emphases added).81

                       95.     The mantra of capacity discipline by Defendants was reiterated in 2011. On

                February 3, 2011, at a Raymond James industry conference, Delta’s Bastian stated that “we’ve

                been pretty successful as an industry with respect to maintaining price discipline. We’ve put

                through four price increases over the last 45 days, and there’s another one in the market.”82

                (Emphases added). On March 22, 2011, at an industry conference hosted by J.P. Morgan, and

                attended by executives from all four Defendants, Smisek of United reported that “we [airlines]
                78
                 Thomson StreetEvents, Final Transcript of AMR AMR Corporation at Bank of America
                Merrill Lynch Investment Conference at 9 (June 15, 2010).
                79
                 Thomson StreetEvents, Final Transcript of DAL Delta Air Lines, Inc. at Bank of America
                Merrill Lynch Investment Conference at 9 (June 15, 2010).
                80
                 Thomson StreetEvents, Final Transcript of UAUA-UAL Corporation at Bank of America
                Merrill Lynch Investment Conference at 9 (June 15, 2010).
                81
                  Thomson StreetEvents, Final Transcript of U.S. Airways at Bank of America and Merrill
                Lynch Global Transportation Conference at 2 (June 11, 2009).
                82
                  Thomson StreetEvents, Final Transcript of DAL Delta Air Lines, Inc. at Raymond James
                Growth Airline Conference at 4 (Feb. 3, 2011).



                                                                44
Envelope# 29327460
Case# 1JC-18-1966
                       Case
                       Case1:15-mc-01404-CKK
                            1:18-cv-01067-RP Document
                                              Document1-1
                                                       91 Filed
                                                           Filed12/11/18
                                                                 03/25/16 Page
                                                                          Page57
                                                                               47of
                                                                                  of93
                                                                                     80



                have raised prices and we have had a round of price increases that has been faster than I have

                seen in the 16 years in the business. I think that speaks volumes [about] . . . capacity

                discipline.”83 (Emphases added). Delta’s Bastian, who was in attendance at the same

                conference, added that “[w]e have seen an unprecedented level of pricing discipline within the

                industry.”84 (Emphases added).

                       96.     In September of 2011, senior executives of each of the Defendants openly

                exchanged information about their current and future intentions to limit capacity at a Deutsche

                Bank conference. The Wall Street Journal reported on what was said:

                               Speaking at a Deutsche Bank investor conference, airline
                               executives provided the first guidance that capacity cuts already
                               planned for the fall would continue into next year.

                               Ed Bastian, the president of Delta, the second-largest airline by
                               traffic, said the airline will extend its planned 4% to 5% fourth-
                               quarter cut in capacity into the first quarter of 2012. The airline
                               plans to cut capacity by 2% to 3% for all of 2012, compared with
                               2011.

                               Jeff Smisek, United's chairman and chief executive, said the
                               carrier next year will keep consolidated capacity, which includes
                               its mainline flights and those outsourced to regional partners, in
                               line with 2011 levels. The largest U.S. carrier by traffic plans to
                               offset a "modest decrease" in domestic traffic next year with an
                               increase in international flying, Mr. Smisek said, boosted by the
                               expected arrival of the first six of its delayed Boeing Co. 787
                               Dreamliners.

                               At the event, Southwest Chief Financial Officer Laura Wright said
                               the airline, the largest carrier of domestic passengers, would keep
                               capacity flat "or slightly down" next year.

                               Meanwhile, Beverly Goulet, vice president and treasurer of
                               American Airlines parent AMR Corp., said American will reduce

                83
                 Thomson StreetEvents, Final Transcript of UAL United Continental Holdings Inc. at J.P.
                Morgan Aviation, Transportation & Defense Conference at 6 (March 22, 2011).
                84
                  Thomson StreetEvents, Final Transcript of DAL Delta Air Lines, Inc. at J.P. Morgan Aviation,
                Transportation & Defense Conference at 3 (March 22, 2011).



                                                                45
Envelope# 29327460
Case# 1JC-18-1966
                         Case
                         Case1:15-mc-01404-CKK
                              1:18-cv-01067-RP Document
                                                Document1-1
                                                         91 Filed
                                                             Filed12/11/18
                                                                   03/25/16 Page
                                                                            Page58
                                                                                 48of
                                                                                    of93
                                                                                       80



                               its fourth-quarter capacity this year an additional 0.5%. American
                               is taking "a very close look" at its capacity plans for 2012, she
                               added.85

                         97.   At that same conference, Kirby of U.S. Airways stated:

                               [That] U.S. Airways and the rest of the industry is still profitable
                               [in 2011] . . . is a remarkable testament to how the industry has
                               restructured and there have been these things that have driven it.
                               One, consolidation. Second is capacity discipline and I will talk a
                               little bit more about that but hard to under estimate the impact
                               of capacity discipline. . . .86

                (Emphases added).

                         98.   Kerr of U.S. Airways sounded a similar theme at the Citi North American Credit

                Conference held in November of 2011:

                               every announcement I have seen from a capacity perspective is
                               down or minimal growth in 2012, which is key for the industry
                               that everybody is keeping the capacity discipline that we need to
                               continue to make the industry profitable . . . . So it's not the
                               same industry that we've had in the past.87

                (Emphases added).

                         99.   Other examples of this collusive recognition in 2011 and the mutual assurances

                about the importance of the exercise of capacity discipline by the leading domestic air passenger

                carriers abound. For instance, on October 27, 2011, during a call with industry analysts, Jim

                Compton (“Compton”), United’s Vice-Chairman and Chief Revenue Officer, stated, “I think our

                capacity discipline, as well as the industry discipline, what we’ve seen, I think, we’ve done a




                85
                     http://www.wsj.com/articles/SB10001424053111903532804576568922672945908.
                86
                 Thomson StreetEvents, Final Transcript of U.S. Airways Group Inc. at Deutsche Bank
                Aviation and Transportation Conference at 1 (Sept. 13, 2011).
                87
                  Thomson StreetEvents, Final Transcript of U.S. Airways Group Inc. at Citi North American
                Conference at 4 (Nov. 16, 2011).



                                                                46
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page59
                                                                                49of
                                                                                   of93
                                                                                      80



                good job….” 88 (Emphases added). As Compton noted in a July 2011 earnings call, “capacity

                discipline supports higher fares….”89

                       100.    On November 15-16, 2011, Paul Jacobson (“Jacobson”), Senior Vice-President

                and Treasurer of Delta, Gerry Laderman (“Laderman”), Senior Vice-President of Finance and

                Treasurer of United, and Kerr of U.S. Airways attended and were speakers at the Citigroup 2011

                North American Credit Conference. Laderman’s speech directly followed Kerr’s speech. Kerr

                stated to his competitors and other conference attendees, “I think there are 3 main reasons why

                the industry is doing well. The consolidation that has happened over the last 5 years, capacity

                discipline and also, the a la carte revenues that have been put in place [i.e., bag and reservation

                fees] . . . Going forward, I mean the key is, and the question I get all the time, are people going

                to keep the capacity discipline that is in place today? . . . And every announcement I have seen

                from a capacity perspective is down or minimal growth in 2012, which is key for the industry

                that everybody is keeping the capacity discipline that we need to continue to make the industry

                profitable. . . So it's not the same industry that we've had in the past.” 90 (Emphases added).

                       101.    Smisek repeated the theme of an initiative by the major domestic airlines to

                reduce capacity in a 2011 interview in Fortune:

                               What we learned is the importance of capacity discipline. Ours
                               has been an industry where it's very easy to add seats, through
                               increased frequencies, flying the aircraft longer, or taking delivery
                               of additional aircraft. In the recession we were very disciplined in
                               getting our capacity down, and as we saw the recovery with high
                               fuel prices, we've been very disciplined at United and across the
                88
                  S& P Capital IQ, FQ3 2011 Earnings Call Transcript for United Continental Holdings, Inc. at
                13 (Oct. 27, 2011).

                 S& P Capital IQ, FQ2 2011 Earnings Call Transcript for United Continental Holdings, Inc. at
                89

                13 (July 21, 2011).
                90
                  See http://seekingalpha.com/article/308791-us-airways-group-inc-presents-at-citigroup-2011-
                north-american-credit-conference-novminus-16minus-2011-10-15-am?part=single.



                                                                 47
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page60
                                                                                50of
                                                                                   of93
                                                                                      80



                               industry in making sure we've got the right level of capacity and
                               not supplying overcapacity, driving down pricing. 91

                (Emphases added).

                       102.    In succeeding years, there was continued joint emphasis on industrywide capacity

                discipline and continued mutual assurances that capacity discipline would be maintained. In a

                May 2012 industry conference, for example, Delta’s Bastian said “[w]e’ve been leaders in

                capacity discipline for the last couple of years, [and] we will continue to keep that leadership

                position.”92 (Emphases added). Similarly, On September 6, 2012, at a Deutsche Bank aviation

                conference attended by executives from other Defendants, Bastian stated that “Delta has led the

                industry in capacity discipline for the last couple of years. And we’ll be prudent again in the

                fourth quarter.”93 (Emphases added). Likewise, at a J.P. Morgan Aviation, Transportation and

                Defense Conference held in March of 2012, Kirby of U.S. Airways stated that “capacity

                discipline remains intact in the industry,” and “I'd be surprised if capacity discipline starts to

                fall apart and no indication of it….That’s part of the, of course, foundation for what makes the

                industry successful and what makes our restructured industry work.” (Emphases added).94 At

                another conference held in May of 2012, Kirby noted that:

                               [c]onsolidation has also helped with capacity discipline. And it
                               has allowed the industry to do things like ancillary revenues;
                               again, hard to overstate the importance of that. For U.S. Airways,

                91

                http://archive.fortune.com/2011/04/19/news/companies/jeff_smisek_united_continental.fortune/i
                ndex.htm.
                92
                  Thomson StreetEvents, Edited Transcript of DAL Delta Air Lines at Bank of America Merrill
                Lynch Global Transportation Conference at 2 (May 17, 2012).
                93
                  Thomson StreetEvents, Edited Transcript of DAL Delta Air Lines at Deutsche Bank Aviation
                & Transportation Conference at 3 (Sept. 6, 2012).
                94
                  Thomson StreetEvents, Edited Transcript of U.S. Airways at J.P. Morgan Aviation,
                Transportation & Defense Conference at 3 (March 12, 2012).



                                                                48
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page61
                                                                                51of
                                                                                   of93
                                                                                      80



                               it will be about $500 million in revenue this year; $500 million in
                               revenue last year. That is a structural, permanent change to the
                               industry and one that is impossible to overstate the benefit from
                               it.95

                (Emphases added).

                       103.    On January 22, 2013, during an earnings call with industry analysts, an analyst

                asked “[i]s the airline industry model overall fixed” after noting that “Delta has changed its

                business model and how peers have had a lot of capacity discipline in the last couple of years”;

                Delta’s Anderson responded that “I will set that question aside” but noted that “2013 will be a

                really strong year . . . and it will be a good improvement over 2012 . . . which will be the fourth

                consecutive year [2009-2012] of strong performance.”96 Similarly, on March 4, 2013, at an S&P

                Capital conference, United’s Smisek asserted that “[t]his is also an industry that has learned

                the benefits of capacity discipline. Capacity discipline has been very, very good for this

                business. I think we’ve all learned from it.”97 (Emphases added). Likewise, on May 15, 2013, at

                a Bank of America conference, John Rainey (“Rainey”), United’s former CEO, stated, “[w]e’ve

                got capacity discipline. I think that we recognized that capacity discipline has absolutely being

                good for this business. For too many years, there’s been too much supply chasing the demand.

                And I would say that we have found religion as an industry in capacity discipline; we

                recognize the benefit that it brings.”98 (Emphases added).


                95
                  Thomson StreetEvents, Edited Transcript of U.S. Airways at Bank of America Merrill Lynch
                Global Transportation Conference at 3 (May 17, 2012).
                96
                  http://seekingalpha.com/article/1125351-delta-air-lines-ceo-discusses-q4-2012-results-
                earnings-call-transcript?part=single.
                97
                  S&P Capital IQ, United Continental Holdings, Inc. Company Conference Presentation at 3
                (March 6, 2013).
                98
                  S&P Capital IQ, United Continental Holdings, Inc. Company Conference Presentation at 3
                (May 15, 2013).



                                                                 49
Envelope# 29327460
Case# 1JC-18-1966
                           Case
                           Case1:15-mc-01404-CKK
                                1:18-cv-01067-RP Document
                                                  Document1-1
                                                           91 Filed
                                                               Filed12/11/18
                                                                     03/25/16 Page
                                                                              Page62
                                                                                   52of
                                                                                      of93
                                                                                         80



                          104.     United’s Smisek made a similar point at a global industrials and minerals

                conference held in June of 2013, where he stated that “we are very focused on exercising

                capacity discipline because this industry, for far too long, through too much capacity at too

                little demand, and had prices below cost and tried to make it up on volume, and that simply

                doesn’t work. And what we have learned at United and what our industry is learning is that

                capacity discipline is very important to profitability.”99 (Emphases added).

                          105.     U.S. Airways’ executives made similar points in a 2013 earnings call. Kirby

                stated, “I think the whole industry has improved. There has been more capacity discipline

                domestically than there has even been internationally and it is much more rational.”100

                (Emphases added). Douglas Parker (“Parker”), formerly CEO of U.S. Airways and now CEO of

                American, added, “I think you'll see more capacity discipline and more rationale in the

                domestic industry, so I'd bet my chips on the domestic improving faster than international

                ….”101 (Emphases added).

                          106.     Similar comments emanated from Defendants’ executives in 2014. Delta’s

                Jacobson noted at a September 3, 2014 industry conference that “we [the industry] have to

                maintain capacity discipline even during good times.”102 (Emphases added). Similarly,

                Southwest's CFO and Executive Vice-President, Tammy Romo (“Romo”), stated in a company

                presentation 12 days later that “the industry as a whole has enjoyed capacity discipline, which I


                99
                  S&P Capital IQ, United Continental Holdings, Inc. Company Conference Presentation at 4
                (June 14, 2013).
                100
                    Thomson StreetEvents, Edited Transcript of Q4 2012 U.S. Airways Earnings Conference Call
                at 15 (Jan. 23, 2013).
                101
                      Id. at 15.
                102
                   Thomson StreetEvents, Edited Transcript of DAL Delta Air Lines Inc. at Cowen Global
                Transportation Aerospace/Defense Conference at 5 (Sept. 3, 2014).



                                                                   50
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page63
                                                                                  53of
                                                                                     of93
                                                                                        80



                think is good all the way around, including for Southwest.”103 (Emphases added). United’s

                Rainey sounded a similar theme at an industry conference held on September 16, 2014 that was

                hosted by Morgan Stanley: “we certainly understand at United and I think speaking for the

                industry as well, that capacity discipline has been a fundamental part of this industry’s

                turnaround.”104 (Emphases added).

                          107.   As the Defendants had assured each other, this coordinated capacity discipline led

                to higher airfares and fewer seats. As Forbes noted in a June 2014 article:

                                 In the following years [after 2009], even as the demand
                                 environment improved, network airlines did not add significant
                                 capacity. Delta Airlines for instance, raised its capacity by only
                                 1% during 2009-2013. United lowered its flying capacity from
                                 253 billion miles in 2011 to 245 billion miles in 2013. American
                                 also did not add significant flying capacity to its network during
                                 this period. As these large airlines maintained steady flying
                                 capacity even as demand for air travel rose driven by economic
                                 recovery, overall industry air fares increased. This is also
                                 highlighted by data from the Bureau of Transportation Statistics
                                 which shows that average round-trip air fares in current dollars
                                 increased by 17% during 2007-2013…. The capacity discipline
                                 was so retained that even today the overall flying capacity in the
                                 domestic U.S. air travel market is below its pre-recession level.
                                 The total available seat miles in the domestic air travel market
                                 were 693 billion miles in 2013, down from 744 billion miles in
                                 2007.105

                          108.   The Defendants’ concerted application of capacity discipline was unabated

                through 2014. A January 2015 article from Air Transport World described what occurred in 2014

                and the airline executives’ renewed commitments to continue “capacity reduction” this year:

                                 Huge profits. Low fuel prices. Strong demand. In the past, those
                103
                      S&P Capital IQ, Southwest Airlines Co. Conference Presentation at 2 (Sept. 15, 2014).

                  S&P Capital IQ, United Continental Holdings, Inc. Company Conference Presentation at 3
                104

                (Sept. 16, 2014).
                105
                  http://www.forbes.com/sites/greatspeculations/2014/06/20/airline-industry-will-have-to-
                maintain-capacity-discipline-to-remain-profitable/.



                                                                 51
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page64
                                                                                  54of
                                                                                     of93
                                                                                        80



                                 factors would likely have led major US airlines to ramp up
                                 capacity…but no longer. The US’s three global full-service
                                 airlines—Delta Air Lines, United Airlines and American
                                 Airlines—have all vowed to maintain strict capacity discipline.

                                 United and American both plan to stay below 3% capacity growth
                                 in 2015. Delta has not provided full-year capacity guidance
                                 (though president Ed Bastian has said domestic capacity will
                                 probably grow “somewhere in the 2% to 3% range”), but has said
                                 its March quarter capacity will rise just 3% schedule-over-
                                 schedule (factoring in all of last year’s winter storm-related
                                 cancelations, Delta’s first-quarter capacity could rise as much as
                                 5%). That follows low growth in 2014, a year in which all three
                                 airlines stayed below 3% year-over-year capacity expansion
                                 (United 0.5%, American 2.4% and Delta 3%).

                                 “We are not making any changes to our 2015 capacity plan in
                                 light of the lower fuel prices,” Delta CEO Richard Anderson told
                                 analysts and reporters last week when discussing the carrier’s
                                 2014 earnings. “In fact, we continue to trim capacity on the
                                 margin to maintain yields and our RASM premium.”

                                 Similarly, United chairman, president and CEO Jeff Smisek told
                                 analysts and reporters last week, “We’re going to run the airline
                                 for profit maximization and we’re very focused on capacity
                                 discipline … We will absolutely not lose our capacity discipline.”
                                 United plans to grow capacity no more than 2.5% this year.

                                 American plans to increase 2015 capacity 3% year-over-year
                                 domestically and 1.5% internationally. CFO Derek Kerr said this
                                 week, “You won’t see any changes from us in the near future” on
                                 the capacity plan.106

                (Emphases added).

                          109.   The year 2015 represented more of the same. Smisek said in a January 2015

                article after United announced a $2 billion profit in 2014, capacity discipline is “very healthy for

                us and very healthy for the industry.”107 (Emphases added). On January 27, 2015, during an

                earnings call, Kerr of American asserted that “[t]here’s been a lot of talk of capacity changes in
                106
                      http://m.atwonline.com/blog/maintaining-capacity-discipline.
                107
                   http://www.usatoday.com/story/news/2015/01/27/airline-profits-soar-passengers-
                fuel/22395509/.



                                                                 52
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page65
                                                                                  55of
                                                                                     of93
                                                                                        80



                response to lower fuel price. You won’t see any changes from us in the near future since we

                continue to run the airline as though high fuel prices will return.”108 At an industry conference

                held on May 19, 2015, United’s Rainey stated that “at United we are very focused on capacity

                discipline, but we’re not going to do it at the expense of United and to the benefit of others.

                The whole industry needs to have that level of discipline.”109 (Emphases added). Oscar Munoz,

                United’s current President, stated in a September 8, 2015 management call that “capacity

                management seems to be something that has worked well in the industry.”110 (Emphases

                added).

                          110.   On November 9, 2015, at an industry conference hosted by Robert Baird, Delta’s

                Jacobson stated, “ [w]hen you look at one of the historical criticisms of the industry, it’s been

                around capacity discipline, and growing too fast too quickly in the wrong environment, and

                facing that capacity growth against a cycle that ultimately reverses itself. If you think big-

                picture, fuel prices in the fourth quarter are down about 50% year-over-year and Delta’s

                global system capacity is flat .... That is about as disciplined as you can imagine.”111

                (Emphases added). He added that Delta had a goal “of maintaining capacity.”

                          111.   Defendants obtained record profits in 2015, which they attributed in substantial

                part to “capacity discipline.” That discipline also enabled them to implement a significant

                increase in domestic airfares in January of 2016.

                108
                   http://seekingalpha.com/article/2855206-american-airlines-aal-ceo-doug-parker-on-q4-2014-
                results-earnings-call-transcript?part=single.

                  Thomson StreetEvents, Edited Transcript of UAL United Continental Holdings Inc. at Wolfe
                109

                Research Transport Conference at 12 (May 19, 2015).
                110
                  Thomson Reuters StreetEvents, Edited transcript of United Continental Holdings, Inc.
                Management Call at 6 (Sept. 8, 2015).
                111
                   Thomson StreetEvents, Edited Transcript of DAL Delta Air Lines Inc. Inc. at Robert W.
                Baird & Co. Industrial Conference at 3 (Nov. 9, 2015).



                                                                 53
Envelope# 29327460
Case# 1JC-18-1966
                       Case
                       Case1:15-mc-01404-CKK
                            1:18-cv-01067-RP Document
                                              Document1-1
                                                       91 Filed
                                                           Filed12/11/18
                                                                 03/25/16 Page
                                                                          Page66
                                                                               56of
                                                                                  of93
                                                                                     80



                       112.    Thus, each of the Defendants has repeatedly assured the others of its commitment

                to continued “capacity discipline” and has emphasized repeatedly that the “industry” --by which

                they mean the Defendants--have adopted this joint objective.112


                112
                    Representatives of the Defendants have also stressed at earnings calls and other public forums
                each airline’s resolute individual commitment to capacity discipline. In addition to the statements
                already cited, see, e.g., (1) Delta: http://seekingalpha.com/article/749071-delta-air-lines-ceo-
                discusses-q2-2012-results-earnings-call-transcript (Anderson of Delta confirming in 2012 that
                “[c]apacity discipline is our key lever. We will continue to actively manage our capacity.”);
                http://news.delta.com/sites/default/files/DAL%203Q15%20Transcript%2010.14.pdf (Anderson
                saying in 2013 that that “[c]apacity discipline has built a strong permanent revenue producing
                foundation for Delta with the eighth consecutive quarter of a year-on-year revenue premium.”);
                http://seekingalpha.com/article/1760882-delta-air-lines-management-discusses-q3-2013-results-
                earnings-call-transcript?part=single (Bastian of Delta saying in 2013 that “[r]est assured that our
                commitment to maintaining strong capacity discipline remains in place.”);
                http://seekingalpha.com/article/2334145-delta-air-lines-dal-ceo-richard-anderson-on-q2-2014-
                results-earnings-call-transcript?part=single (Anderson saying in 2014 that “[a]s we look forward
                to the remainder of 2014 and beyond, Delta will continue to maintain the steady course we have
                been on, especially our disciplined approach to capacity levels. This discipline continues to be a
                key driver of our success, as we will post record results for 2014.”);
                http://www.thestreet.com/story/13114108/2/delta-air-lines-dal-earnings-report-q1-2015-
                conference-call-transcript.html (Anderson announcing in 2015 that “[w]e will continue to be
                disciplined with our domestic capacity levels, with our domestic growth driven by higher gauge
                and fewer total airplanes, which will cause us to improve efficiency and drive higher operating
                margins”); (2) United: S&P Capital IQ, United Continental Holdings, Inc. Company Conference
                Presentation at 2 (Sept. 13, 2011) (United’s Smisek saying in 2011 that “[w]e have shown great
                capacity discipline and we intend to do so. That’s very important and I think not only we but I
                think our industry is recognized with high-input prices, that we’ve made mistakes in the past in
                not being disciplined with our capacity, not being able to have compensatory fares, and we
                certainly at the new United, are going to be very focused on capacity discipline.”);
                http://www.nytimes.com/2012/07/31/business/airlines-adjust-their-fleets-and-passengers-often-
                suffer-on-the-road.html?_r=0 (Compton of United saying in 2012 that “[w]e remain committed
                to capacity discipline to generate sustained and sufficient profitability.”);
                http://seekingalpha.com/article/1372281-united-continental-holdings-management-discusses-q1-
                2013-results-earnings-call-transcript?part=single (Compton saying in 2013 that “[c]apacity
                discipline remains a key tenet of our strategy.”); http://articles.chicagotribune.com/2014-01-
                23/business/chi-united-continental-swings-to-4q-profit-as-fares-rise-20140123_1_united-ceo-
                jeff-smisek-united-airlines-united-continental-holdings (Compton saying in 2014 that
                “[c]ontinued capacity discipline has supported the consistent unit revenue growth in the last
                several quarters and we expect domestic strength to continue into the fourth quarter.”);
                http://articles.chicagotribune.com/2014-01-23/business/chi-united-continental-swings-to-4q-
                profit-as-fares-rise-20140123_1_united-ceo-jeff-smisek-united-airlines-united-continental-
                holdings (Compton saying in 2014 that “[l]et me assure you that we will continue to be
                disciplined in how and where we deploy capacity.”); (3) Southwest: S&P Capital IQ FQ4 2009
                Earnings Call Transcript for Southwest Airlines at 4 (Jan. 21, 2010) (Wright of Southwest saying
                that it had a “an almost 8% reduction in our capacity.”) http://seekingalpha.com/article/2162863-
                southwest-airlines-management-discusses-q1-2014-results-earnings-call-transcript?part=single
                (Romo of Southwest saying in 2014 that “[w]e continue to have a disciplined growth strategy
                with flat year-over-year ASM [available seat mile] capacity in 2014.”); S&P Capital IQ FQ4


                                                                54
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page67
                                                                                  57of
                                                                                     of93
                                                                                        80



                          113.   These developments made the leadership of IATA--the trade association to which

                United, American and Delta belong--very pleased. In February of 2011, an IATA press release

                noted with respect to North American air transportation carriers, that “[a] key feature in 2010

                was the capacity discipline….”113 Similarly, in a June of 2013 speech delivered in Cape Town,

                Tony Tyler, the Executive Director of IATA who succeeded Bisignani, noted that airline profits

                were coming from better use of capacity, citing an industry load factor of “80.3%, which is an

                increase of ten percentage points over the last decade.”114 And an IATA analysis, published in

                June 2015 (in conjunction with the General Meeting referenced below), on the “Economic

                Performance of the Airline Industry” noted approvingly that the profitability of the United States

                airlines had increased the most, and concluded that “US airlines consolidated after the global

                financial crisis and . . . have been very disciplined about adding capacity.”115


                2011 Earnings Call Transcript for Southwest Airlines at 4 (Jan. 19, 2012) (Wright saying that
                “our 2012 combined available seat capacity will be relatively flat with our 2011 combined
                capacity); (4) American: S& P Capital IQ FQ1 2009 Earnings Call Transcript for American
                Airlines Group Inc. at 3-4 (Jan. 20, 2010) (Arpey of American saying in 2010 that “[w]e’re
                going to remain disciplined when it comes to capacity because it’s clear than ever that this
                industry will not be healthy, and certainly won’t generate sufficient returns for shareholders . . .
                [without capacity discipline].”); S&P Capital IQ FQ2 Earnings Call Transcript for American
                Airlines Group Inc. at 4 (July 21, 2010) (Arpey stating in 2010 that “industry capacity should
                not grow faster than gross domestic product here in the U.S.”); S&P Capital FQ1 2011 American
                Airlines Group Inc. Earning Transcript at 2 (April 20, 2011) (Arpey assured American’s
                competitors that American is “taking a disciplined approach to our capacity.”); S&P Capital FQ1
                2011 American Airlines Group Inc. Earning Transcript at 13 (Jan. 9, 2011) (Isabella Goren,
                American’s former CFO, Principal Accounting Officer and Senior Vice-President, saying in
                2011 that the company has demonstrated “capacity discipline.”);
                http://aviationblog.dallasnews.com/2015/02/we-meant-to-tell-you-other-tidbits-from-the-
                american-airlines-earnings-call.html/ (American’s Kerr saying in 2015 that “[t]here has been a
                lot of talk of capacity changes in response to lower fuel prices. You won’t see any changes from
                us in the near future since we continue to run the Airline as though high fuel prices will return.”).
                113
                      http://www.iata.org/pressroom/pr/Pages/2011-02-02-01.aspx.
                114
                      http://www.iata.org/pressroom/speeches/Pages/2013-06-03-02.aspx.
                115
                   http://www.iata.org/whatwedo/Documents/economics/Economic-Performance-of-the-Airline-
                Industry-mid-year-2015-forecast-slides.pdf. By comparison, as noted by IATA, other markets
                are fragmented; the top four airlines in Europe have only a collective 36% market share.


                                                                 55
Envelope# 29327460
Case# 1JC-18-1966
                            Case
                            Case1:15-mc-01404-CKK
                                 1:18-cv-01067-RP Document
                                                   Document1-1
                                                            91 Filed
                                                                Filed12/11/18
                                                                      03/25/16 Page
                                                                               Page68
                                                                                    58of
                                                                                       of93
                                                                                          80



                            114.   The Defendants’ activities with respect to “capacity discipline” were not limited

                to assurances to each other of their “capacity discipline” intentions at earnings call sessions. As

                noted above, the Defendants’ executives participated together in various conferences where their

                common commitment to “capacity discipline” was discussed. The Defendants have also

                coordinated their positions on this issue through Airlines for America, the trade group on the

                Board of which three of the Defendants have members. And their chief executives participate in

                the “Conquistadores del Cielo” (Captains of the Sky), a “secret club” of top aviation executives

                that meets “off the record” twice a year.116 The group first met in Arizona in 1937 at the

                invitation of executives from the now-defunct Trans-World Airlines. It organized itself as a non-

                profit entity the following year and includes as its members 91 executives from, inter alia, major

                airlines such as the Defendants. The American-U.S Airways merger was apparently pitched

                initially at a meeting of this group.117 These venues provide abundant opportunities for the

                Defendants’ executives to meet face to face and conspire on capacity reduction and pricing.

                            115.   Defendants’ executives were or should have been well aware that what they were

                doing could give rise to antitrust violations. American’s “Standards of Business Conduct”

                statement asserts that:

                                   Antitrust laws prohibit certain agreements or understandings
                                   between competitors about competitive matters. “Competitive
                                   matters” include prices and fares, output, terms or conditions of
                                   sale, customers or geographic areas served, schedules, yield
                                   management, inventory control, seating configurations, and
                                   marketing programs. If competitors take similar actions after
                                   communicating with each other, the government or private
                                   plaintiffs may try to claim that there was an agreement, even if
                                   no such agreement exists. To minimize the risk of such claims

                116
                   http://viewfromthewing.boardingarea.com/2015/11/07/conquistadors-del-cielo-the-secret-
                club-for-airline-executives/.
                117
                      Id.



                                                                   56
Envelope# 29327460
Case# 1JC-18-1966
                           Case
                           Case1:15-mc-01404-CKK
                                1:18-cv-01067-RP Document
                                                  Document1-1
                                                           91 Filed
                                                               Filed12/11/18
                                                                     03/25/16 Page
                                                                              Page69
                                                                                   59of
                                                                                      of93
                                                                                         80



                                   being brought, it is important that we always be clear that our
                                   actions are not being taken pursuant to an agreement with a
                                   competitor. Antitrust violations can be serious criminal matters,
                                   resulting in severe fines and jail terms.118

                (Emphases added). United’s “Ethics Code and Compliance Principles” likewise states that

                “United representatives may never discuss or share commercially sensitive information such as

                pricing, capacity, or cost data of any kind with competitors without prior approval from the

                Legal Department.”119 (Emphases added). Delta’s antitrust compliance policy asserts that:

                                   There are many legitimate reasons why Delta employees may
                                   have contact with other airlines, such as trade association
                                   conferences or meetings to discuss interline agreements or
                                   common airport facilities. However, even the appearance of an
                                   agreement with competitors can sometimes result in antitrust
                                   litigation.

                                   For this reason, you should avoid discussions with any
                                   competitor of prices, terms of sale, allocation of markets or
                                   customers, competitive bidding processes and similar matters.
                                   Before attending any meeting or event at which competitors may
                                   be present, be sure you know the antitrust rules that govern your
                                   conduct.120

                (Emphases added). In the same document, Delta states that it “is committed to competing fairly

                and avoiding even the appearance of improper agreements and understandings with

                Competitors….Receiving or accepting information from competitors can create the

                appearance of impropriety. Therefore, you should not accept or exchange such information

                unless you are certain that your conduct is permissible.”121 (Emphases partly in original and

                partly added).


                118
                      https://www.aa.com/content/images/amrcorp/StandardsofBusinessConduct.pdf.
                119
                      Available at http://ir.united.com/phoenix.zhtml?c=83680&p=irol-govconduct.
                120
                    http://s1.q4cdn.com/231238688/files/doc_downloads/governance/CodeofEthics_021004.pdf
                at 13.
                121
                      Id. at 14.


                                                                  57
Envelope# 29327460
Case# 1JC-18-1966
                           Case
                           Case1:15-mc-01404-CKK
                                1:18-cv-01067-RP Document
                                                  Document1-1
                                                           91 Filed
                                                               Filed12/11/18
                                                                     03/25/16 Page
                                                                              Page70
                                                                                   60of
                                                                                      of93
                                                                                         80



                       E. SOUTHWEST’S RECENT PROPOSAL TO ADD CAPACITY, THE RESPONSES
                           AT THE 2015 IATA GENERAL MEETING, AND SOUTHWEST’S REVERSAL
                                                    OF POSITION
                           116.    On May 19, 2015, the Wolfe Research Transport Conference was held. Romo of

                Southwest, Kirby, now President of American, and Rainey of United were among those present.

                Romo discussed Southwest’s 2015 capacity plans, which had been finalized the prior week.

                Romo described them as follows: “with the additional two gates that we have acquired at Dallas

                Love Field, and our plans to expand service at Houston Hobby, our full year 2015 available seat

                miles falls in the 7% to 8% range, year-over-year. And so, again, the majority of that capacity is

                related to our rapid and very successful expansion out of Dallas Love Field.”122 Rainey

                immediately responded that “[w]e are a big believer in the right balance between supply and

                demand, and we’ve demonstrated our capacity discipline….And so we’ll continue to believe in

                that.”123 Rainey subsequently issued the veiled threat that “at United we are very focused on

                capacity discipline, but we’re not going to do it at the expense of United and to the benefit of

                others. The whole industry needs to have that level of discipline.”124 (Emphases added). Hunter

                Keay (“Keay”), an analyst at Wolfe Research, picked up on all of this and suggested to Romo

                that “what’s best for your shareholders might not be what’s best for you but what’s best for the

                industry….”125 Romo was thrown on the defensive and responded by saying “[w]ell Hunter,

                we're very focused on capacity, doing what's right of course, for the Southwest shareholders.

                What we want to do is, enable lot of flexibility in our fleet plans. I think the story for 2015 is


                122
                  Thomson Reuters StreetNews, Edited Transcript of LUV Southwest airlines Co. at Wolfe
                Research Transport Conference at 5 (May 19, 2015).
                123
                      Id. at 7.
                124
                      Id. at 16.
                125
                      Id. at 7.



                                                                  58
Envelope# 29327460
Case# 1JC-18-1966
                            Case
                            Case1:15-mc-01404-CKK
                                 1:18-cv-01067-RP Document
                                                   Document1-1
                                                            91 Filed
                                                                Filed12/11/18
                                                                      03/25/16 Page
                                                                               Page71
                                                                                    61of
                                                                                       of93
                                                                                          80



                really straightforward, and it is largely a Love Field story.”126 Kelly of Southwest was reported

                as confirming this modest expansion of capacity on the following day.127

                            117.   The reaction of industry analysts was instantaneous, expressing concern that

                Southwest’s contemplated move would lead to industry-wide capacity increases and that likely

                price reductions that would result. "Understandably, investors are questioning if this signals the

                end of the era of industry capacity discipline,"128 Raymond James analyst Savanthi Syth wrote in

                a research note. Similarly, Keay expressed concern that “[d]omestic capacity discipline has

                effectively vanished.”129

                            118.   The other Defendants recognized that they had to ensure that Southwest did not

                break ranks on the capacity issue.

                            119.   In a presentation on June 4, 2015 at the Deutsche Bank Global Industrials & Basic

                Materials Conference, Rainey of United noted that his company was enjoying a huge cash flow

                in 2015. He then went on to say “[a]nd something has to be done with that free cash flow,

                right? And what I would hope investors take comfort in is you're not seeing airlines go out

                and say, ‘Oh, my gosh. Now I've got all these free cash flow. Let me place a big aircraft order,’

                because that was the mistake of years ago.”130 (Emphases added). Just as he had done at the

                Wolfe Conference, Rainey was sending a clear message to Southwest to scale back its capacity

                126
                      Id.
                127
                   http://www.reuters.com/article/2015/05/20/us-airlines-competition-dallas-
                idUSKBN0O52U220150520.
                128
                   http://www.stltoday.com/business/local/airline-shares-down-after-news-of-southwest-
                capacity-expansion/article_858fa03e-a121-5082-af86-50e05e116781.html.
                129
                   http://www.wsj.com/articles/southwests-upgraded-growth-plans-stir-airline-stocks-
                1432157456.
                130
                   S&P Capital IQ, United Continental Holdings, Inc. Company Conference Presentation at
                (June 4, 2015).



                                                                   59
Envelope# 29327460
Case# 1JC-18-1966
                            Case
                            Case1:15-mc-01404-CKK
                                 1:18-cv-01067-RP Document
                                                   Document1-1
                                                            91 Filed
                                                                Filed12/11/18
                                                                      03/25/16 Page
                                                                               Page72
                                                                                    62of
                                                                                       of93
                                                                                          80



                expansion plans.

                            120.   The pressure on Southwest only intensified at the IATA Annual General Meeting

                held in Miami, Florida, on June 7-9, 2015. Chief executives of each of the Defendants were in

                attendance. During the course of that meeting, several of them emphasized the continued need

                for capacity discipline.131 Bastian committed that Delta is “continuing with the discipline that

                the marketplace is expecting.” (Emphases added). American’s Parker reminded the others that

                they should have learned their lessons from past price wars; “I think everybody in the industry

                understands that.” (Emphases added). Although not a Defendant here, Air Canada’s CEO, Calin

                Rovinescu, echoed these views, saying “[p]eople were undisciplined in the past, but they will be

                more disciplined this time.” (Emphases added).

                            121.   The references to the “marketplace,” the “industry” and “people” were clearly

                designed to send a message to Kelly and Southwest. As one commentator, James B. Stewart,

                observed in a June 11, 2015 New York Times article, “‘Discipline’ is classic oligopoly-speak for

                limiting flights and seats, higher prices and fatter profit margins. This year, that discipline seems

                to be working: the I.A.T.A. projected this week that airline industry profits would more than

                double this year to nearly $30 billion, a record.”132 The same article noted:

                                    “When airline industry leaders say they’re going to be
                                   disciplined,’ they mean they don’t want anyone to expand
                                   capacity,” said Fiona Scott Morton [(“Morton”)], professor of
                                   economics at Yale and a former deputy attorney general in the
                                   antitrust division of the Justice Department. “And when there
                                   aren’t enough seats, airlines raise prices. That’s what we’ve been
                                   seeing.”133

                131
                   http://www.nytimes.com/2015/06/12/business/airline-discipline-could-be-costly-for-
                passengers.html.
                132
                      Id.
                133
                      Id.


                                                                   60
Envelope# 29327460
Case# 1JC-18-1966
                            Case
                            Case1:15-mc-01404-CKK
                                 1:18-cv-01067-RP Document
                                                   Document1-1
                                                            91 Filed
                                                                Filed12/11/18
                                                                      03/25/16 Page
                                                                               Page73
                                                                                    63of
                                                                                       of93
                                                                                          80



                            122.   These pronouncements by airline executives and the pressure placed on

                Southwest by Rainey at two industry conferences and by Bastian, Parker and others at the IATA

                Annual General Meeting had the desired effect. The New York Times article cited above reported

                that “after coming under fire at this week’s conference, Southwest quickly moved to reassure

                investors it isn’t going rogue. ‘We have taken steps this week to begin pulling down our second

                half 2015 to manage our 2015 capacity growth…’ Kelly said.” (Emphases added). It is clear

                that Southwest knuckled under to the collusive capacity discipline requirements imposed by its

                competitors.134

                                   F. REACTIONS OF SENATORS, REGULATORS AND OTHERS
                            123.   United States Senator Richard Blumenthal (“Blumenthal”) was incensed at these

                developments regarding Southwest’s reconsideration of its stated plan to increase capacity. On

                June 17, 2015, he wrote a letter to Baer of DOJ.135 With respect to the withdrawal by Southwest

                of its plans to increase capacity, Blumenthal stated that “[t]he conclusion seems inescapable

                that the remarks made at IATA were targeted at Southwest and that its capitulation was the

                result of the ‘fire’ aimed at the company.” (Emphases added).

                            124.   The letter further states:

                                   Recently, the International Air Transport Association (IATA)
                                   brought together the top executives of the world’s largest airlines
                                   at its annual meeting in Miami, Florida. The New York Times
                                   reported that at this meeting many of these competitors publicly
                                   discussed their strategies to remain “disciplined” in their decisions
                                   to manage capacity across their flight routes. As you know from
                                   the Department of Justice’s (DOJ’s) investigation into U.S.
                                   Airways’ merger with American Airlines in 2013, most airlines
                                   have traditionally viewed capacity reductions as a highly valuable

                134
                      Id.
                135
                  http://www.blumenthal.senate.gov/imo/media/doc/20150617%20Blumenthal%20to%20DOJ%
                20Airline%20Coordition.pdf.



                                                                    61
Envelope# 29327460
Case# 1JC-18-1966
                       Case
                       Case1:15-mc-01404-CKK
                            1:18-cv-01067-RP Document
                                              Document1-1
                                                       91 Filed
                                                           Filed12/11/18
                                                                 03/25/16 Page
                                                                          Page74
                                                                               64of
                                                                                  of93
                                                                                     80



                             way to artificially raise fares and boost profit margins. In light of
                             the recent unprecedented level of consolidation in the airline
                             industry, this public display of strategic coordination is highly
                             troubling.

                             Therefore, I urge the Justice Department to investigate this
                             apparent anti-competitive conduct potentially reflecting a misuse
                             of market power, and excessive consolidation in the airline
                             industry. DOJ itself played a part in this consolidation by
                             approving several mergers and now consumers are paying sky-
                             high fares as airlines engage in market conduct designed to keep
                             capacity artificially low.

                (Emphases added).

                      125.   Blumenthal’s letter concluded:

                             In August 2013, the Justice Department filed an antitrust lawsuit to
                             block the proposed merger between U.S. Airways and American
                             Airlines. A few months later, DOJ settled that case and allowed the
                             merger to proceed subject to a number of gate divestitures. As a
                             result of that merger, just four major airlines now account for
                             eighty percent of all domestic air travel.

                             DOJ’s original complaint painted a stark picture of an extremely
                             consolidated market, in which a few firms wield enormous market
                             power to the detriment of consumers and competition – and in
                             which high-level executive believe there is an unmistakable link
                             between fluctuations in capacity and fares hikes. During the course
                             of the Antitrust Division’s review of the American Airlines / U.S.
                             Airways merger, your staff studied the internal analyses and the
                             planning documents put together by both companies in considering
                             the likely effects of the merger. During DOJ’s original
                             announcement rejecting the merger you stated, “High level
                             executives at U.S. Airways have talked about how consolidation
                             allows for capacity reductions that “enable” fare increases.”

                             In particular, DOJ’s complaint provided evidence of past behavior
                             by U.S. Airways to punish a rival for its reducing fares; it also
                             alleged that the merger would reduce capacity and growth across
                             the industry; and result in increased coordinated interaction among
                             the remaining legacy airlines.

                             The Complaint specifically documented the troubling history of
                             U.S. Airways communicating directly to a rival airline that it was
                             upset by that airline’s efforts to compete more aggressively. In
                             2010, senior executives at U.S. Airways complained that


                                                              62
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page75
                                                                                  65of
                                                                                     of93
                                                                                        80



                                 competition from the rival airline was “hurting profitability” in the
                                 industry. DOJ wrote: “[S]enior management debated over email
                                 about how best to get the rival airline’s attention and bring it back
                                 in line with the rest of industry. . . .

                                 The Justice Department also correctly predicted that this kind of
                                 behavior would continue should the merger be allowed to proceed
                                 – as it ultimately was. In the original complaint, DOJ wrote, “The
                                 structure of the airline industry is already conducive to coordinated
                                 behavior…the legacy airlines closely watch the pricing moves of
                                 their competitors. When one airline ‘leads’ a price increase, other
                                 airlines frequently respond by following with price increases of
                                 their own.”

                                 To bring home the point, the Complaint follows, “Coordination
                                 becomes easier as the number of major airlines dwindles and
                                 their business models converge."

                                 I agree. I therefore urge the Antitrust Division to conduct a full
                                 and thorough investigation of anticompetitive, anti-consumer
                                 conduct and misuse of market power in the airline industry,
                                 evidenced by recent pricing patterns as well as remarks made at
                                 the IATA conference. Consumers are paying sky-high fares and
                                 are trapped in an uncompetitive market with a history of
                                 collusive behavior. If you find that these comments were
                                 coordinated to punish Southwest Airlines’ announcement of
                                 capacity increases, I urge you to use all the tools at your disposal
                                 to punish this anti-competitive and anti-consumer behavior.

                (Emphases added).

                          126.   The DOJ acted promptly. On July 1, 2015, it was reported that the DOJ had sent

                CIDs to a number of airlines on June 30, 2015. A spokesperson for the DOJ, Emily Pierce,

                confirmed this report, saying that the DOJ was investigating “possible unlawful coordination” to

                limit capacity increases, and thereby keeping ticket prices high.136 Defendants all received these

                and the inquiry extends to their relationships with common investors.137


                136
                      http://www.cnn.com/2015/07/01/politics/doj-subpoenas-airlines-unlawful-coordination/.
                137
                    http://www.crainsnewyork.com/article/20150922/TRANSPORTATION/150929964/antitrust-
                officials-probe-airlines-with-shared-investors. For Securities & Exchange Commission filings on
                this topic, see http://ir.united.com/phoenix.zhtml?c=83680&p=irol-


                                                                  63
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page76
                                                                                  66of
                                                                                     of93
                                                                                        80



                          127.   This was not a minor matter. The DOJ’s Antitrust Division Manual states that

                CIDs may be served on suspected violators if “there is ‘reason to believe’ that any violation

                within the Division’s scope of authority has occurred.” See United States Department of Justice,

                Antitrust Division Manual, at III-45 (5th ed. April 2015).138 As Gene Kimmelman, a former

                official in the DOJ’s Antitrust Division, has noted, “[t]he Justice Department doesn’t just launch

                investigations as fishing expeditions…. There’s a keen awareness that when they request

                documents, there’s a significant cost to companies, it’s not easy and there are a lot of

                expenditures. . . . They have to have a strong reason to believe there may be a violation of

                law.”139

                          128.   The CIDs have not officially been made public, but the Dallas Morning News

                obtained a copy of one of them and summarized the requests contained in it as follows:

                                 – Tell us who in your company sets the communications strategy
                                 to shareholders, investors or analysts and who does that
                                 communication.

                                 – Give us any documents “discussion [sic] (a) the need for, or the
                                 desirability of, capacity reductions or growth limitations by the
                                 company or any other airline; or (b) the undesirability of your
                                 company or any other airline increasing capacity.”

                                 – Give us any of your documents that talk about changes in your
                                 capacity or that of your competitors.

                                 – Give us any communications between you and outside parties


                SECText&TEXT=aHR0cDovL2FwaS50ZW5rd2l6YXJkLmNvbS9maWxpbmcueG1sP2lwYWd
                lPTEwMzkzMzM4JkRTRVE9MCZTRVE9MCZTUURFU0M9U0VDVElPTl9FTlRJUkUmc3V
                ic2lkPTU3;
                https://www.sec.gov/Archives/edgar/data/4515/000119312515261937/d945812d10q.htm;
                https://www.sec.gov/Archives/edgar/data/92380/000009238015000098/luv-6302015x10q.htm.
                138
                      http://www.justice.gov/sites/default/files/atr/legacy/2015/05/13/atrdivman.pdf.
                139
                   http://www.washingtonpost.com/business/economy/doj-investigating-potential-airline-
                collusion/2015/07/01/42d99102-201c-11e5-aeb9-a411a84c9d55_story.html.



                                                                  64
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page77
                                                                                67of
                                                                                   of93
                                                                                      80



                               about your capacity or that of your competitors and how capacity
                               changes affect fares, revenues or profits.

                               – Tell us the time and place of any conference, meeting or
                               appointment, including telephone calls, you have involving
                               industry analysts (we want your appointment books, day planners,
                               calendars, etc., as well as any materials preparing for such
                               contacts)

                               – Tell us the time and place of any conference, meeting or
                               appointment, including telephone calls, you have had involving
                               other airlines in which capacity was discussed (we want your
                               appointment books, day planners, calendars, etc., as well as any
                               materials preparing for such contacts)

                               – We want to know everybody who owns at least 2 percent of your
                               company, including the time that person owned that much of your
                               company.

                               – Concerning those people who owned at least 2 percent, tell us
                               about all your meetings, appointments or conference with those
                               people in which industry capacity was discussed. We want to see
                               any calendars, appointment books, day planners, etc., that were
                               involved, as well as any documents prepared for those discussions
                               and which talked about those discussions afterward.

                               – We want to know how much capacity you flew, in available seat
                               miles, every month since January 2010, and please include the seat
                               miles flown by your regional partners as well.

                               – Spell out your document retention policy including emails.

                               – Tell us who is preparing this information and submitting it to us.
                               If someone gives that preparer some oral instructions, tell us who
                               gave the oral instructions and what he and she said.140

                       129.    The DOJ is not the only antitrust regulator that has been investigating the

                anticompetitive conduct at issue here. On July 1, 2015, George Jepsen, the Attorney General of

                the State of Connecticut, announced that his office is conducting a similar investigation into

                collusive activity among air carriers and had sent letters to Delta, United, American and


                140
                   http://aviationblog.dallasnews.com/2015/07/ap-justice-is-looking-into-airline-collusion-on-
                holding-down-capacity.html/.



                                                                65
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page78
                                                                                  68of
                                                                                     of93
                                                                                        80



                Southwest.141

                          130.   Blumenthal welcomed the DOJ’s action, saying “[t]his investigation must be

                tireless and timely to save consumers from the onslaught of price increases in summer fares that

                may result from collusive and anticompetitive airline company misconduct.”142 Schumer agreed,

                stating that “[i]t’s hard to understand, with jet fuel prices dropping by 40 percent since last

                year, why ticket prices haven’t followed….We know when airlines merge, there’s less price

                competition.”143 (Emphases added).

                          131.   The Business Travelers Coalition (“BTC”), which provides a platform for the

                managed travel community and is supported by numerous major corporations, also applauded the

                initiation of this investigation:

                                 “The number one concern that antitrust experts have - with no
                                 close second - as with regard to radical consolidation of any
                                 industry, is the risk of tacit competitor coordination on policies,
                                 practices and prices among a reduced number of industry
                                 participants,” stated BTC chairman Kevin Mitchell. “Since
                                 recent U.S. airline mega-mergers, we have witnessed near
                                 constant airline CEO calls for 'capacity discipline' during
                                 industry gatherings and analyst earnings calls only to be echoed
                                 by analysts in follow-on earning calls with other airlines. This
                                 represents perhaps the darkest hours of airline coordination as
                                 well as a too-cozy harmonization between airlines and Wall
                                 Street,” added Mitchell.144

                (Emphases added).


                141
                   http://www.reuters.com/article/2015/07/01/us-airlines-connecticut-probe-
                idUSKCN0PB61520150701.
                142
                   http://www.blumenthal.senate.gov/newsroom/press/release/blumenthal-statement-on-doj-
                investigation-into-potential-airline-collusion,
                143
                   http://www.npr.org/sections/thetwo-way/2015/07/01/419245511/justice-department-
                investigating-airlines-for-possible-price-collusion.
                144
                      http://www.businesstravelcoalition.com/press-room/2015/july-1---btc-applauds-us.html.



                                                                 66
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page79
                                                                                  69of
                                                                                     of93
                                                                                        80



                          132.   Despite the actions of the DOJ, the Defendants refused to give up on capacity

                discipline. For example, on July 10, 2015, American announced that it was reducing its capacity

                plans for 2015 even further.145 Similarly, as noted above, Delta executives continued to preach

                the gospel of capacity discipline at a November 2015 industry conference and in announcing

                airfare price increases in January of 2016 that were promptly implemented by the other

                Defendants.

                          133.   Since the DOJ’s investigation began, airfares on certain routes have declined,

                suggesting that Defendants are reacting explicitly to the governmental probe. Commentators

                have noticed the connection. As stated in one article, “[t]he ramped-up competition comes after

                stubbornly high fares drew the attention of federal investigators. The Justice Department started

                investigating the nation's four largest airlines this summer for potentially colluding to limit their

                growth -- and keep prices high.”146 The present conduct by Defendants indicates they had the

                ability to lower airfares, but collectively chose not to do so until the government’s investigation

                forced their hand.

                          134.   These declines were confined to certain routes where Defendants faced

                competition from discount carriers. As noted above, on an overall basis, the Defendants earned

                record profits in 2015 and have succeeded in pushing through a major domestic airfare price

                increase in January of 2016.

                          G. DEFENDANTS ENGAGE IN OTHER PRACTICES THAT FACILITATE
                                      COLLUSION ON CAPACITY REDUCTION
                          135.   The Defendants have engaged in other practices that facilitate their alleged

                conspiracy on capacity reduction and airfares.

                145
                    http://aviationblog.dallasnews.com/2015/07/american-airlines-cuts-2015-capacity-plans-a-
                bit.html.
                146
                      http://www.dailyherald.com/article/20151109/business/151109740/.


                                                                  67
Envelope# 29327460
Case# 1JC-18-1966
                       Case
                       Case1:15-mc-01404-CKK
                            1:18-cv-01067-RP Document
                                              Document1-1
                                                       91 Filed
                                                           Filed12/11/18
                                                                 03/25/16 Page
                                                                          Page80
                                                                               70of
                                                                                  of93
                                                                                     80



                       136.   The BTC article cited above noted that the “tacit coordination on capacity” was

                accompanied by an “even more aggressive and widely coordinated attack on price transparency,

                consumer protections and competition.” The BTC offered the following evidence of this

                coordinated attack by Defendants:

                              ANCILLARY FEE DATA

                              Since 2008, the Big Three U.S. airlines (Delta Air Lines, American
                              Airlines, United Airlines) have rejected their most valued
                              corporate customers’ demands for ancillary fee data that would
                              enable their business travelers to efficiently see, compare and buy
                              ancillary services (e.g., checked bags, preferred seats) in the same
                              transaction as the base airfare. Leisure travelers must navigate
                              airline websites in search of best airfare and ancillary fee
                              combinations often paying higher prices than necessary. In total,
                              this opacity results in these ancillary fees not being disciplined by
                              market forces. Likewise, there is great profit in consumer
                              confusion.

                              ....

                              NORWEGIAN AIR INTERNATIONAL’S (NAI) APPLICATION

                              Under the EU-US Open Skies agreement, NAI’s application to
                              serve the U.S. should have been a 5-week pro forma review and
                              approval. Instead, airlines’ political pressure has held up approval
                              for 15 months. This is as embarrassing to the United States as it is
                              outrageous in its harm to U.S. consumers. Airlines fear that if
                              NAI’s low-fare business model were to be embraced by U.S.
                              consumers, other carriers like Ryanair and JetBlue would seek to
                              emulate NAI’s success.

                              ....

                              PROTECTION FROM GULF CARRIER COMPETITION

                              The Big Three claim that the Gulf airlines -- Emirates, Qatar and
                              Etihad -- receive government support that is harming the U.S.
                              carriers. The Big Three co-opted Congress again with a
                              Congressional letter that supports the Big Three’s call for a freeze
                              in new air services by the Gulf airlines -- all without having
                              allowed those carriers an opportunity to respond to the allegations,
                              not to mention the glaring hypocrisy that the U.S. airline industry,
                              by the Big Three’s very own math, has been the most heavily


                                                               68
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page81
                                                                                  71of
                                                                                     of93
                                                                                        80



                                 taxpayer subsidized and structurally advantaged in the history of
                                 commercial aviation. Brazenly, the airlines recently warned the
                                 Obama Administration that if they don’t play ball, the Big Three
                                 will again seek Congressional legislative support.147

                          137.   The BTC is not alone in its concerns about Defendants’ efforts to curb fare

                transparency to customers as a facilitating device to keep domestic air passenger fares high. On

                May 19, 2015, the Travel Technology Association, the premier trade association for the travel

                technology industry, issued a report, prepared by Charles River Associates and authored by the

                aforementioned Morton, entitled, “Benefits of Preserving Consumers’ Ability to Compare

                Airline Fares.”148 The report noted that competition had suffered because of domestic passenger

                airline mergers and efforts by the major airlines to lead travelers away from online travel

                agencies (“OTAs”) that facilitate price comparisons of fares and other anticompetitive aspects of

                the recent consolidation in the domestic air passenger services industry. Its major findings were:

                             --Restrictions by airlines of broad access to airline information—prices
                              and schedules—substantially reduce consumer welfare. This study
                              estimates the potential reduction in net consumer welfare of limiting
                              airline price and schedule information to only airline websites could
                              exceed $6 billion per year. Additionally, such restrictions may result in
                              up to 41 million passengers annually choosing not to fly.

                             --In addition to offering independent price comparisons, OTAs and
                              metasearch travel sites provide consumers with other travel
                              information, such as suggestions for places to go and things to do.
                              Supplementing airline schedule information with complementary
                              information and products expands the market for air travel, further
                              increasing consumer welfare.

                             --Airline markets are highly concentrated, with significant barriers to

                147
                    Through the efforts of Delta, American and United and the Airline Pilots Association, 262
                members of the United States House of Representatives and 22 senators have asked the President
                in the letter referred to by BTC to freeze the number of flights into the United states by Persian
                Gulf airlines; the three carriers also met separately with the Secretaries of State, Transportation
                and Commerce to press this demand. http://www.washingtontimes.com/news/2015/oct/14/big-3-
                airlines-flexing-their-political-muscle-in-w/?page=all.
                148
                      http://www.traveltech.org/wp-content/uploads/2015/05/CRA.TravelTech.Study_.pdf.



                                                                   69
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page82
                                                                                72of
                                                                                   of93
                                                                                      80



                           entry. The recent merger of American Airlines and U.S. Airways has
                           led to fare increases in affected city-pair markets that are about 4
                           percent higher than in non-affected markets. In certain city-pair
                           markets in which the merger reduced the number of significant
                           competitors from 3 to 2, or from 2 to 1, fare increases have been 7 to
                           17 percent. The welfare-enhancing impacts of broad access to airline
                           fare and schedule information may be even larger in duopoly or
                           monopoly city pairs.

                          --Airline profits globally are at an all-time high, expected to reach $25
                           billion for 2015. While airline fuel prices declined nearly 25 percent
                           last year, average domestic airfares have remained flat while ancillary
                           revenue of the major U.S. airlines grew to over $15 billion in 2014.

                       138.    The report went on to note that the airlines have engaged in coordinated efforts to

                stifle online metasearch airfare websites. These efforts included the following conduct:

                                      Prohibiting metasearch sites from referring consumers to an
                                       OTA for booking a flight.

                                      Prohibiting OTAs from providing airline information to
                                       metasearch sites.

                                      Prohibiting GDSs from providing airline price and schedule
                                       information to “unauthorized” metasearch sites.

                                      Prohibiting onward-distributing flight schedule information
                                       to metasearch sites by services such as Innovata.

                                      Refusing to pay metasearch sites for direct referrals to the
                                       airline’s own booking website.

                                      Prohibiting metasearch sites       from    displaying   price
                                       information of the airline.

                The report offered specific examples of such conduct undertaken by Delta, American, and

                United. The report estimated that in the absence of transparent information about airfares, the

                airlines earn approximately an extra $30 on leisure and business passengers.

                       139.    In response to the airlines’ assertions that they price airfares on demand, Morton

                said in the aforementioned New York Times article that “‘on most airline routes, consumers have

                very little choice.’ She noted that only airlines can now set prices significantly above marginal


                                                                70
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page83
                                                                                73of
                                                                                   of93
                                                                                      80



                cost. ‘That’s great for the industry but not for consumers,’ she said.”149

                       140.    Schumer has expressed his concerns on this point:

                               With high ticket prices, additional fees and limited carriers, we
                               must ensure airlines aren’t taking further steps to prevent
                               consumers from comparison shopping. That’s why, in light of the
                               recent Justice Department probe into possible airline collusion, I
                               am urging the feds to step up their efforts and do a full
                               investigation into this new deceiving practice that limits access to
                               cheaper, more affordable airfares for consumers. So many
                               consumers rely on bargain hunting when purchasing flights and
                               this practice makes it almost impossible by restricting transparency
                               and limiting competition among airlines….Freezing out websites
                               that save travelers money on airfare is just plain wrong and the
                               feds should include this practice in their investigation
                               immediately.150

                       141.    On March 17, 2016, Blumenthal and Senator Edward Markey sent a letter to

                United States Transportation Secretary Anthony Foxx to investigate a rising number of

                complaints about airlines refusing to provide their fares to third-party booking or price-

                comparison websites. They said that the airlines’ opaque attempt to limit how its fares are

                publicized beyond their own corporate websites denies consumers a chance to comparison shop

                and make good purchasing decisions:

                               We believe this practice is damaging to consumers and potentially
                               in violation of our consumer protection laws that promote
                               competition in the air transportation industry. Accordingly, we
                               urge the Department of Transportation…to use its existing
                               statutory authority to promote transparent price competition that
                               will allow consumers to quickly and easily make good purchasing
                               decisions.

                149
                   http://www.nytimes.com/2015/06/12/business/airline-discipline-could-be-costly-for-
                passengers.html.
                150
                   http://www.schumer.senate.gov/newsroom/press-releases/schumer-reveals-in-move-that-
                could-cost-travelers-6-billion-more-a-year-airlines-are-working-to-prevent-consumers-from-
                shopping-around-for-best-flight-price-by-refusing-to-share-flight-info-with-websites-like-
                expedia-orbitz-tripadvisor-and-others-senator-pushes-feds-to-investigate-new-airline-policyon-
                top-of-current-collusion-investigation.



                                                                 71
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page84
                                                                                  74of
                                                                                     of93
                                                                                        80



                                 Price comparison websites allow consumers to make apples-to-
                                 apples comparisons among fares and flights, acting as a catalyst for
                                 pricing competition. Decisions by the airlines to withhold their
                                 flight data seem intended to push travelers towards the airlines’
                                 own websites, where they can add-on extra fees to ticket prices for
                                 seat selection, early boarding or bag-check and luggage
                                 handling….However, when airlines restrict third parties from
                                 accessing their flight scheduling and fare data, they make it harder
                                 for consumers to pick the best price, schedule and airport from all
                                 available options. Making comparison shopping more difficult for
                                 consumers could also aid airlines in tacitly coordinating their
                                 ancillary fees, helping to shroud and hide the true cost of flying
                                 from the market.151

                                                IX. CLASS ACTION ALLEGATIONS

                          142.   As explained above, the conspiracy asserted here is alleged to have commenced in

                2009, but Plaintiffs only seek classwide recovery for the period extending four years back from

                the date on which the initial class complaint in these consolidated cases was filed (DeVivo v.

                Delta Airlines, Inc., No. 7:15-cv-05162 (E.D.N.Y., filed on July 1, 2015)). Plaintiffs therefore

                bring this action on their own behalf and as a class action pursuant to Rule 23(a) and (b) of the

                Federal Rules of Civil Procedure on behalf of the following Class (the “Class”):

                                 All persons and entities that purchased air passenger transportation
                                 services for flights within the United States and its territories and
                                 the District of Columbia from Defendants or any predecessor,
                                 subsidiary or affiliate thereof, at any time between July 1, 2011
                                 and the present. Excluded from the class are governmental
                                 entities, Defendants, any parent, subsidiary or affiliate thereof,
                                 Defendants’ officers, directors, employees, and immediate
                                 families, and any judges or justices assigned to hear any aspect of
                                 this action.

                          143.   Plaintiffs do not know the exact number of members of the Class because such

                information is in the exclusive control of Defendant. Due to the nature of the trade and

                commerce involved, however, Plaintiffs believe that Class members number at least in the


                151
                      http://www.blumenthal.senate.gov/imo/media/doc/[Untitled].pdf.



                                                                  72
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page85
                                                                                75of
                                                                                   of93
                                                                                      80



                millions and are sufficiently numerous and geographically dispersed throughout the United

                States so that joinder of all Class members is impracticable.

                       144.    There are questions of law and fact which are common to the claims of Plaintiffs

                and the Class, including, but not limited to:

                               a.      Whether Defendants engaged in a combination or conspiracy with their

                co-conspirators to fix, raise, maintain, and/or stabilize the prices for fares charged for air

                passenger transportation services by, inter alia, collusively reducing capacity;

                               b.      Whether the purpose and/or effect of the acts and omissions alleged herein

                was to restrain trade, or to affect, fix, control, and/or maintain the prices for air passenger

                transportation services by, inter alia, collusively reducing capacity;

                               c.      The existence and duration of the horizontal agreements alleged herein to

                fix, raise, maintain, and/or stabilize the prices for air passenger transportations services;

                               d.      Whether Defendants violated Sections 1 and 3 of the Sherman Act (15

                U.S.C. §§ 1, 3);

                               e.      Whether Defendants’ agents, officers, employees, or representatives

                participated in correspondence and meetings in furtherance of the illegal conspiracy alleged

                herein, and, if so, whether such agents, officers, employees, or representatives were acting within

                the scope of their authority and in furtherance of Defendants’ business interests;

                               f.      Whether, and to what extent, the conduct of Defendants caused injury to

                Plaintiffs and members of the Class, and, if so, the appropriate measure of damages; and

                               g.      Whether Plaintiffs and members of the Class are entitled to injunctive

                relief to prevent the continuation or furtherance of the violation of Sections 1 and 3 of the

                Sherman Act.




                                                                  73
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page86
                                                                                76of
                                                                                   of93
                                                                                      80



                        145.   Plaintiffs’ claims are typical of the claims of the members of the Class.

                        146.   Plaintiffs will fairly and adequately assert and protect the interests of the Class.

                Plaintiffs’ interests are coincident with, and not antagonistic to, those of the other members of

                the Class.

                        147.   Plaintiffs are represented by counsel competent and experienced in the

                prosecution of antitrust and class action litigation.

                        148.   The questions of law and fact common to the members of the Class predominate

                over any questions affecting only individual members.

                        149.   A class action is superior to other available methods for the fair and efficient

                adjudication of this controversy because:

                               a.      The prosecution of separate actions by individual members of the Class

                would create a risk of inconsistent or varying adjudications, establishing incompatible standards

                of conduct for Defendants.

                               b.      The Class is readily definable and one for which records should exist in

                the files of Defendants.

                               c.      Prosecution as a class action will eliminate the possibility of repetitious

                litigation.

                               d.      Treatment as a class action will permit a large number of similarly situated

                persons to adjudicate their common claims in a single forum simultaneously, efficiently, and

                without the duplication of effort and expense that numerous individual actions would require.

                               e.      Class treatment will permit the adjudication of relatively small claims by

                many Class members who otherwise could not afford to litigate an antitrust claim such as is

                asserted in this complaint on an individual basis.




                                                                  74
Envelope# 29327460
Case# 1JC-18-1966
                          Case
                          Case1:15-mc-01404-CKK
                               1:18-cv-01067-RP Document
                                                 Document1-1
                                                          91 Filed
                                                              Filed12/11/18
                                                                    03/25/16 Page
                                                                             Page87
                                                                                  77of
                                                                                     of93
                                                                                        80



                          150.     This class action presents no difficulties of management that would preclude its

                maintenance as a class action.

                                                        X. CAUSE OF ACTION

                                 Violations of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3)

                          151.     Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

                herein.

                          152.     Defendants and their co-conspirators engaged in a continuing contract,

                combination, and conspiracy to artificially fix, raise, maintain, and/or stabilize the prices of air

                passenger transportations services for flights within the United States in violation of Sections 1

                and 3 of the Sherman Act (15 U.S.C. §§ 1, 3) by, inter alia, collusively reducing capacity.

                          153.     Defendants and their co-conspirators agreed to, and did in fact, restrain trade or

                commerce by fixing, raising, maintaining, and/or stabilizing at artificial and non-competitive

                levels the prices of air passenger transportations services by, inter alia, collusively reducing

                capacity.

                          154.     In formulating and effectuating their contract, combination or conspiracy,

                Defendants and their co-conspirators engaged in anticompetitive activities, the purpose and

                effect of which were to artificially fix, raise, maintain and/or stabilize air passenger

                transportations services.

                          155.     The illegal combination and conspiracy alleged herein had the following effects,

                among others:

                                   a.     The prices charged by Defendants to, and paid by Plaintiffs and members

                of the Class for passenger fares were fixed, raised, maintained and/or stabilized at artificially

                high and non-competitive levels;




                                                                    75
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page88
                                                                                78of
                                                                                   of93
                                                                                      80



                               b.      Plaintiffs and members of the Class have been deprived of free and open

                competition in the purchase of air passenger transportations services;

                               c.      Plaintiffs and members of the Class have been required to pay more for air

                passenger transportations services than they would have paid in a competitive marketplace

                absent Defendants’ price-fixing conspiracy;

                               d.      Competition in the sale of passenger air transportation has been restrained,

                suppressed or eliminated.

                       156.    As a direct and proximate result of Defendants’ conduct, Plaintiffs and members

                of the Class have been injured and damaged in their business and property in an amount to be

                determined according to proof.

                                                    XI. PRAYER FOR RELIEF

                       WHEREFORE, Plaintiffs pray:

                       A.      That the Court determine that this action may be maintained as a class action

                under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure and direct that reasonable

                notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be

                given to members of the Class;

                       B.      That the Court adjudge and decree that the contract, combination and conspiracy

                alleged herein is a per se unreasonable restraint of trade in violation of Sections 1 and 3 of the

                Sherman Act;

                       C.      That the Court enter judgment against Defendants, jointly and severally, in favor

                of Plaintiffs and the Class;

                       D.      That the Court award Plaintiffs and the Class treble damages;

                       E.      That the Court award Plaintiffs and the Class attorneys’ fees and costs as well as




                                                                 76
Envelope# 29327460
Case# 1JC-18-1966
                        Case
                        Case1:15-mc-01404-CKK
                             1:18-cv-01067-RP Document
                                               Document1-1
                                                        91 Filed
                                                            Filed12/11/18
                                                                  03/25/16 Page
                                                                           Page89
                                                                                79of
                                                                                   of93
                                                                                      80



                pre-judgment and post-judgment interest as permitted by law;

                       F.      That Defendants and their co-conspirators, their respective successors, assigns,

                parents, subsidiaries, affiliates and transferees, and their respective officers, directors, agents and

                employees, and all other persons acting or claiming to act on behalf of Defendants or their co-

                conspirators, or in concert with them, be permanently enjoined and restrained from, in any

                manner, directly or indirectly, continuing, maintaining or renewing the combination, conspiracy,

                agreement, understanding or concert of action, or adopting any practice, plan, program or design

                having a similar purpose or affect in restraining competition; and

                       G.      That the Court award Plaintiffs and the Class such other and further relief as may

                be deemed necessary and appropriate.



                Dated: March 25, 2016                              Respectfully submitted,



                /s/ Steven N. Williams                              /s/ Michael D. Hausfeld
                Steven N. Williams                                  Michael D. Hausfeld
                Adam J. Zapala                                      Hilary K. Scherrer
                Elizabeth Tran                                      Jeannine M. Kenney
                COTCHETT, PITRE & McCARTHY, LLP                     HAUSFELD, LLP
                840 Malcolm Road, Suite 200                         1700 K Street NW, Suite 650
                Burlingame, CA 94010                                Washington, DC 20006
                Telephone: 650-697-6000                             Telephone: (202) 540-7200
                jcotchett@cpmlegal.com                              hscherrer@hausfeld.com
                swilliams@cpmlegal.com                              mhausfeld@hausfeld.com
                azapala@cpmlegal.com                                jkenney@hausfeld.com
                etran@cpmlegal.com
                                                                    Michael P. Lehmann
                                                                    Bonny E. Sweeney
                                                                    HAUSFELD, LLP
                                                                    600 Montgomery Street, Suite 3200
                                                                    San Francisco, CA 94111
                                                                    Telephone: (415) 633-1908
                                                                    mlehmann@hausfeld.com
                                                                    bsweeney@hausfeld.com

                                                       Interim Class Counsel




                                                                  77
Envelope# 29327460
Case# 1JC-18-1966
                       Case
                       Case1:15-mc-01404-CKK
                            1:18-cv-01067-RP Document
                                              Document1-1
                                                       91 Filed
                                                           Filed12/11/18
                                                                 03/25/16 Page
                                                                          Page90
                                                                               80of
                                                                                  of93
                                                                                     80



                Robert N. Kaplan                              Elizabeth J. Cabraser
                Gregory K. Arenson                            Eric B. Fastiff
                Elana Katcher                                 Brendan P. Glackin
                KAPLAN, FOX & KILSHEIMER LLP                  LIEFF CABRASER HEIMANN &
                850 Third Avenue, 14th Floor                  BERNSTEIN
                New York, NY 10022                            275 Battery Street, 29th Floor
                Telephone: (212) 687-1980                     San Francisco, CA
                rkaplan@kaplanfox.com                         94111-3339
                garenson@kaplanfox.com                        Telephone: (415) 956-1000
                ekatcher@kaplanfox.com                        ecabraser@lchb.com
                                                              efastiff@lchb.com
                Warren T. Burns                               bglackin@lchb.com
                Daniel H. Charest
                BURNS CHAREST LLP
                500 North Akard Street, Suite 2810
                Dallas, TX 75201
                Telephone: (469) 904-4550
                wburns@burnscharest.com
                dcharest@burnscharest.com


                                              Plaintiffs’ Executive Committee




                                                            78
Envelope# 29327460
Case# 1JC-18-1966
                                                                                              Filed 11/28/2018 4:21 PM
                     Case 1:15-mc-01404-CKK
                          1:18-cv-01067-RP Document
                                            Document1-1
                                                      197Filed
                                                            Filed
                                                               12/11/18
                                                                  01/03/18Page
                                                                            Page
                                                                               91 1ofof93
                                                                                        3           Judge Dain Johnson
                                                                                        Justice of the Peace, Precinct 1
                                                                                                      Williamson County




                                                                                      Exhibit B
Envelope# 29327460
Case# 1JC-18-1966
                     Case 1:15-mc-01404-CKK
                          1:18-cv-01067-RP Document
                                            Document1-1
                                                      197Filed
                                                            Filed
                                                               12/11/18
                                                                  01/03/18Page
                                                                            Page
                                                                               92 2ofof93
                                                                                        3




Envelope# 29327460
Case# 1JC-18-1966
                     Case 1:15-mc-01404-CKK
                          1:18-cv-01067-RP Document
                                            Document1-1
                                                      197Filed
                                                            Filed
                                                               12/11/18
                                                                  01/03/18Page
                                                                            Page
                                                                               93 3ofof93
                                                                                        3




Envelope# 29327460
Case# 1JC-18-1966
